Exhibit 10.3

EXECUTION VERSION

MANAGEMENT AGREEMENT

Dated as of September 30, 2014,

amended and restated as of September 5, 2018,

and as further amended and restated as of June 5, 2019

by and among

IHOP FUNDING LLC, as a Co-Issuer,

APPLEBEE’S FUNDING LLC, as a Co-Issuer,

THE OTHER SECURITIZATION ENTITIES PARTY

HERETO FROM TIME TO TIME,

DINE BRANDS GLOBAL, INC., as the Manager,

APPLEBEE’S SERVICES, INC. and

INTERNATIONAL HOUSE OF PANCAKES, LLC, as Sub-managers,

and

CITIBANK, N.A., as the Trustee

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I Definitions

     2  

Section 1.1

  

Certain Definitions

     2  

Section 1.2

  

Other Defined Terms

     12  

Section 1.3

  

Other Terms

     12  

Section 1.4

  

Computation of Time Periods

     13  

Article II Administration and Servicing of Managed Assets

     13  

Section 2.1

  

Dine Brands Global to Act as Manager

     13  

Section 2.2

  

Accounts

     15  

Section 2.3

  

Records

     18  

Section 2.4

  

Administrative Duties of Manager

     18  

Section 2.5

  

No Offset

     19  

Section 2.6

  

Compensation and Expenses

     19  

Section 2.7

  

Indemnification

     19  

Section 2.8

  

Nonpetition Covenant

     21  

Section 2.9

  

Franchisor Consent

     22  

Section 2.10

  

Appointment of Sub-managers

     22  

Section 2.11

  

Insurance/Condemnation Proceeds

     22  

Section 2.12

  

Permitted Asset Dispositions

     23  

Section 2.13

  

Letter of Credit Reimbursement Agreement

     23  

Section 2.14

  

Manager Advances

     23  

Section 2.15

  

Product Sourcing Advances

     23  

Article III Statements and Reports

     24  

Section 3.1

  

Reporting by the Manager

     24  

Section 3.2

  

Appointment of Independent Auditor

     25  

Section 3.3

  

Annual Accountants’ Reports

     25  

Section 3.4

  

Available Information

     26  

Article IV The Manager

     26  

Section 4.1

  

Representations and Warranties Concerning the Manager

     26  

Section 4.2

  

Existence; Status as Manager

     29  

Section 4.3

  

Performance of Obligations

     29  

Section 4.4

  

Merger and Resignation

     33  

Section 4.5

  

Notice of Certain Events

     34  

Section 4.6

  

Capitalization

     35  

Section 4.7

  

Maintenance of Separateness

     35  

Article V Representations, Warranties and Covenants

     36  

Section 5.1

  

Representations and Warranties Made in Respect of New Assets

     36  

Section 5.2

  

Assets Acquired After the Closing Date

     38  

Section 5.3

  

Securitization IP

     39  

Section 5.4

  

Allocated Note Amount

     39  

Section 5.5

  

Specified Non-Securitization Debt Cap

     39  

Section 5.6

  

Restrictions on Liens

     40  

Article VI Manager Termination Events

     40  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.1

 

Manager Termination Events

     40  

Section 6.2

 

Manager Termination Event Remedies

     43  

Section 6.3

 

Manager’s Transitional Role

     43  

Section 6.4

 

Intellectual Property

     44  

Section 6.5

 

Third Party Intellectual Property

     44  

Section 6.6

 

No Effect on Other Parties

     44  

Section 6.7

 

Rights Cumulative

     45  

Article VII Confidentiality

     45  

Section 7.1

 

Confidentiality

     45  

Article VIII Miscellaneous Provisions

     46  

Section 8.1

 

Termination of Agreement

     46  

Section 8.2

 

Survival

     46  

Section 8.3

 

Amendment

     46  

Section 8.4

 

Governing Law

     47  

Section 8.5

 

Notices

     47  

Section 8.6

 

Acknowledgement

     48  

Section 8.7

 

Severability of Provisions

     48  

Section 8.8

 

Delivery Dates

     48  

Section 8.9

 

Limited Recourse

     48  

Section 8.10

 

Binding Effect; Assignment; Third Party Beneficiaries

     48  

Section 8.11

 

Article and Section Headings

     49  

Section 8.12

 

Concerning the Trustee

     49  

Section 8.13

 

Counterparts

     49  

Section 8.14

 

Entire Agreement

     49  

Section 8.15

 

Waiver of Jury Trial; Jurisdiction; Consent to Service of Process

     49  

Section 8.16

 

Joinder of New Franchise Entities

     49  

Section 8.17

 

Amendment and Restatement

     50  

Exhibit A-1 – Power of Attorney For Franchise Holders

Exhibit A-2 – Power of Attorney For Securitization Entities

Exhibit B – Form of New Franchise Entity Supplement

Schedule 2.1(f) – Manager Insurance

Schedule 2.10 – Excluded Services, Products and/or Functions

 

ii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

This MANAGEMENT AGREEMENT, dated as of September 30, 2014, as amended and
restated as of September 5, 2018, and as further amended and restated as of
June 5, 2019 (the “Restatement Date”) (as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”), is entered into by and among IHOP FUNDING LLC, a Delaware
limited liability company, and APPLEBEE’S FUNDING LLC, a Delaware limited
liability company (each, a “Co-Issuer” and together with their respective
successors and assigns, the “Co-Issuers”), IHOP SPV GUARANTOR LLC, a Delaware
limited liability company, and APPLEBEE’S SPV GUARANTOR LLC, a Delaware limited
liability company (each, a “Holdco Guarantor” and together with their respective
successors and assigns, the “Holdco Guarantors”), IHOP RESTAURANTS LLC, a
Delaware limited liability company, IHOP FRANCHISOR LLC, a Delaware limited
liability company, IHOP PROPERTY LLC, a Delaware limited liability company, IHOP
LEASING LLC, a Delaware limited liability company, APPLEBEE’S RESTAURANTS LLC, a
Delaware limited liability company, APPLEBEE’S FRANCHISOR LLC, a Delaware
limited liability company, and each Additional Franchise Entity that shall join
this Agreement pursuant to Section 8.16 hereof (each, a “Franchise Entity” and
together with their respective successors and assigns, the “Franchise Entities”
and, together with the Holdco Guarantors, the “Guarantors” and, together with
the Co-Issuers, the “Securitization Entities”), DINE BRANDS GLOBAL, INC., a
Delaware corporation, as Manager (in its individual capacity and as Manager,
together with its successors and assigns, “Dine Brands Global”), APPLEBEE’S
SERVICES, INC. and INTERNATIONAL HOUSE OF PANCAKES, LLC, as Sub-managers, and
CITIBANK, N.A., a national banking association, not in its individual capacity
but solely as the indenture trustee (together with its successor and assigns,
the “Trustee”), and consented to by Midland Loan Services, a division of PNC
Bank, National Association, as Control Party and Servicer, and FTI Consulting,
Inc., as Back-Up Manager. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms or incorporated by
reference in Annex A to the Base Indenture (as defined below).

RECITALS

WHEREAS, the Co-Issuers have entered into the Base Indenture, dated as of the
Series 2014-1 Closing Date, with the Trustee (together with the Series
Supplements thereto, as amended and restated as of the date hereof, and as the
same may be amended, restated, supplemented, or otherwise modified from time to
time in accordance with the terms thereof, the “Indenture” or the “Base
Indenture”), pursuant to which the Co-Issuers issued the Series 2019-1 Class A-1
Notes and the Series 2019-1 Class A-2 Notes and may issue additional series of
notes from time to time (collectively, the “Notes”) on the terms described
therein;

WHEREAS, the Co-Issuers have granted to the Trustee on behalf of the Secured
Parties a Lien in the Collateral owned by each of them pursuant to the terms of
Indenture;

WHEREAS, the Guarantors have guaranteed the obligations of the Co-Issuers under
the Indenture, the Notes and the other Transaction Documents and have granted to
the Trustee on behalf of the Secured Parties a Lien in the Collateral owned by
each of them pursuant to the terms of the Guarantee and Collateral Agreement
dated as of the Series 2014-1 Closing Date (as

 



--------------------------------------------------------------------------------

amended and restated as of the date hereof, and as the same may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with the terms thereof, the “Guarantee and Collateral Agreement”);

WHEREAS, from and after the Series 2014-1 Closing Date, all New Assets have been
and will continue to be originated by the Securitization Entities;

WHEREAS, each of the Securitization Entities desires to engage the Manager, and
each of the Securitization Entities desires to have the Manager enforce such
Securitization Entity’s rights and powers and perform such Securitization
Entity’s duties and obligations under the Managed Documents (as defined below)
and the Transaction Documents to which it is party in accordance with the
Managing Standard (as defined below);

WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire certain assets from time to time on such
Securitization Entity’s behalf, in each case in accordance with the Managing
Standard;

WHEREAS, each of the Franchise Entities desires to appoint the Manager as its
agent for providing comprehensive Intellectual Property services, including
filing for registration, clearance, maintenance, protection, enforcement,
licensing, and recording transfers of the Securitization IP in accordance with
the Managing Standard and as provided in Section 2.1(c) and Section 4.3(b);

WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the managing of the respective
rights, powers, duties and obligations of the Securitization Entities under or
in connection with the Contribution Agreements, the Franchise Assets, the
Securitization IP, the Real Estate Assets, the Franchisee Notes, the Equipment
Leases and the Product Sourcing Assets and each Securitization Entity’s equity
interests in each other Securitization Entity owned by it and in connection with
any other assets acquired by or transferred to the Securitization Entities
(collectively, the “Managed Assets”), all in accordance with the Managing
Standard; and

WHEREAS, the Manager desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Managing Standard.

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Definitions. For all purposes of this Agreement,
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in Annex A to the Base Indenture. In addition, the
following terms shall have the following meanings:

“Advertising Fees”: has the meaning set forth in Section 2.2(d).

 

2



--------------------------------------------------------------------------------

“Advertising Fund Accounts”: has the meaning set forth in Section 2.2(d).

“Agreement”: has the meaning set forth in the preamble.

“Applebee’s Advertising Fees”: has the meaning set forth in Section 2.2(d).

“Applebee’s Advertising Fund Account”: has the meaning set forth in
Section 2.2(d).

“Applebee’s Manuals”: means operations manuals, bulletins, notices, ancillary
manuals and supplements or amendments prepared by or on behalf of the Manager or
its Affiliates setting forth applicable specifications, standards and procedures
for the operation of Branded Restaurants under the Applebee’s Brand.

“Change in Management”: will occur if more than 50% of the Leadership Team is
terminated and/or resigns within 12 months after the date of the occurrence of a
Change of Control; provided, in each case, that termination and/or resignation
of such officer will not include (i) a change in such officer’s status in the
ordinary course of succession so long as such officer remains affiliated with
the Manager or its Subsidiaries as an officer or director, or in a similar
capacity, (ii) retirement of any officer or (iii) death or incapacitation of any
officer.

“Change of Control”: an event or series of events by which:

(a)     individuals who on the Closing Date constituted the Board of Directors
of the Manager, together with any new directors whose election by the Board of
Directors or whose nomination for election by the equity holders of the Manager
was approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors of the Manager then in office; or

(b)     any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Manager.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of voting power of Voting Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Co-Issuers”: has the meaning set forth in the preamble.

“Confidential Information”: means trade secrets and other information (including
know how, ideas, techniques, recipes, formulas, customer lists, customer
information, financial information, business methods and processes, marketing
plans, specifications, and other similar information as well as internal
materials prepared by the owner of such information containing or based, in
whole or in part, on any such information) that is confidential and proprietary
to its owner and that is disclosed by one party to an agreement to another party
thereto whether in writing or disclosed orally, and whether or not designated as
confidential.

 

3



--------------------------------------------------------------------------------

“Current Practice”: means, in respect of any action or inaction, the practices,
standards and procedures of the Securitization Entities or the Manager on their
behalf as performed since the Closing Date.

“Defective New Asset”: means any New Asset that does not satisfy the applicable
representations and warranties of ARTICLE V hereof on the New Asset Addition
Date for such New Asset.

“Dine Brands Global”: has the meaning set forth in the preamble.

“Discloser”: has the meaning set forth in Section 7.1.

“Disentanglement”: has the meaning set forth in Section 6.3(a).

“Disentanglement Period”: has the meaning set forth in Section 6.3(c).

“Disentanglement Services”: has the meaning set forth in Section 6.3(a).

“Employee Benefit Plan”: means any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, established, maintained or contributed to by
the Manager, or with respect to which the Manager has any liability.

“Franchise Entities”: has the meaning set forth in the preamble.

“Guarantors”: has the meaning set forth in the preamble.

“Holdco Guarantors”: has the meaning set forth in the preamble.

“IHOP Advertising Fees”: has the meaning set forth in Section 2.2(d).

“IHOP Advertising Fund Account”: has the meaning set forth in Section 2.2(d).

“IHOP Operations Bulletins”: means operations manuals, bulletins, notices,
ancillary manuals and supplements or amendments prepared by or on behalf of the
Manager or its Affiliates setting forth applicable specifications, standards and
procedures for the operation of Branded Restaurants under the IHOP Brand.

“Indemnitee”: has the meaning set forth in Section 2.7(a).

“Indenture”: has the meaning set forth in the recitals.

“Independent Auditors”: has the meaning set forth in Section 3.2.

“IP Services”: means performing each Franchise Entity’s obligations as licensor
under the IP License Agreements; exercising each Franchise Entity’s rights under
the IP License Agreements (and under any other agreements pursuant to which each
Franchise Entity licenses the use of any Securitization IP); and acquiring,
developing, managing, maintaining, protecting, enforcing, defending, licensing,
sublicensing and undertaking such other duties and services as may be necessary
in connection with the Securitization IP, on behalf of each Franchise Entity, in

 

4



--------------------------------------------------------------------------------

each case in accordance with and subject to the terms of this Agreement
(including the Managing Standard, unless a Franchise Entity determines, in its
sole discretion, that additional action is necessary or desirable in furtherance
of the protection of the Securitization IP, in which case the Manager shall
perform such IP Services and additional related services as are reasonably
requested by such Franchise Entity), the Indenture, the other Transaction
Documents and the Managed Documents, as agent for the Franchise Entities,
including the following activities: (a) searching, screening and clearing
After-Acquired Securitization IP to assess patentability, registrability, and
the risk of potential infringement; (b) filing, prosecuting and maintaining
applications and registrations for the Securitization IP in the applicable
Franchise Entity’s name in the United States, including timely filing of
evidence of use, applications for renewal and affidavits of use and/or
incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences inter partes reviews, post grant reviews, or other office or
examiner requests, reviews, or requirements; (c) monitoring third-party use and
registration of Trademarks and taking actions the Manager deems appropriate to
oppose or contest the use and any application or registration for Trademarks
that could reasonably be expected to infringe, dilute or otherwise violate the
Securitization IP or the applicable Franchise Entity’s rights therein;
(d) confirming each Franchise Entity’s legal title in and to any or all of the
Securitization IP, including obtaining written assignments of Securitization IP
to the applicable Franchise Entity and recording transfers of title in the
appropriate intellectual property registry in the United States; (e) with
respect to each Franchise Entity’s rights and obligations under the IP License
Agreements and any Transaction Documents, monitoring the licensee’s use of each
licensed Trademark and the quality of its goods and services offered in
connection with such Trademarks, rendering any approvals (or disapprovals) that
are required under the applicable license agreement(s), and employing reasonable
means to ensure that any use of any such Trademarks by any such licensee
satisfies the quality control standards and usage provisions of the applicable
license agreement; (f) protecting, policing, and, in the event that the Manager
becomes aware of any unlicensed copying, imitation, infringement, dilution,
misappropriation, unauthorized use or other violation of the Securitization IP,
or any portion thereof, enforcing such Securitization IP, including,
(i) preparing and responding to cease-and-desist, demand and notice letters, and
requests for a license; and (ii) commencing, prosecuting and/or resolving claims
or suits involving imitation, infringement, dilution, misappropriation, the
unauthorized use or other violation of the Securitization IP, and seeking
monetary and equitable remedies as the Manager deems appropriate in connection
therewith; provided that each Franchise Entity shall, and agrees to, join as a
party to any such suits to the extent necessary to maintain standing;
(g) performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Transaction Document
to be performed, prepared and/or filed by the applicable Franchise Entity,
including (i) executing and recording such financing statements (including
continuation statements) or amendments thereof or supplements thereto or such
other instruments as the Franchise Entities or the Control Party may, from time
to time, reasonably request (consistent with the obligations of the Franchise
Entities to perfect the Trustee’s lien only in the United States) in connection
with the security interests in the Securitization IP granted by each Franchise
Entity to the Trustee under the Transaction Documents and (ii) preparing,
executing and delivering grants of security interests or any similar instruments
as the Securitization Entities or the Control Party may, from time to time,
reasonably request

 

5



--------------------------------------------------------------------------------

(consistent with the obligations of the Franchise Entities to perfect the
Trustee’s lien only in the United States) that are intended to evidence such
security interests in the Securitization IP and recording such grants or other
instruments with the relevant Governmental Authority including the PTO and the
United States Copyright Office; (h) taking such actions as any licensee under an
IP License Agreement may request that are required by the terms, provisions and
purposes of such IP License Agreement (or by any other agreements pursuant to
which the applicable Franchise Entity licenses the use of any Securitization IP)
to be taken by the applicable Franchise Entity, and preparing (or causing to be
prepared) for execution by each Franchise Entity all documents, certificates and
other filings as each Franchise Entity shall be required to prepare and/or file
under the terms of such IP License Agreements (or such other agreements);
(i) paying or causing to be paid or discharged, from funds of the Securitization
Entities, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Securitization IP or contesting the same in
good faith; (j) obtaining licenses of third party Intellectual Property for use
and sublicense in connection with the Contributed Franchised Restaurant Business
and the other assets of the Securitization Entities; (k) sublicensing the
Securitization IP to suppliers, manufacturers, advertisers and other service
providers in connection with the provision of products and services for use in
the Contributed Franchised Restaurant Business; and (l) with respect to Trade
Secrets and other confidential information of each Franchise Entity, taking all
reasonable measures to maintain confidentiality and to prevent non-confidential
disclosures.

“Leadership Team”: means the persons holding the following offices immediately
prior to the date of the occurrence of a Change of Control: Chief Executive
Officer, Chief Financial Officer, President of Applebee’s, President of IHOP,
SVP – Legal and General Counsel, SVP – Chief Information Officer, SVP – Chief
People Officer, SVP – Global Communications, SVP of IHOP – Operations, SVP of
IHOP – Marketing, SVP of Applebee’s – Operations, SVP of Applebee’s – Marketing,
Treasurer, VP – Finance, VP – Quality Assurance, VP – Associate General Counsel
or any other position that contains substantially the same responsibilities as
any of the positions listed above or reports to the Chief Executive Officer.

“Managed Assets”: has the meaning set forth in the recitals.

“Managed Document”: means any contract, agreement, arrangement or undertaking
relating to any of the Managed Assets, including the Contribution Agreements,
the Franchise Documents, the Franchisee Notes, the Equipment Leases, the Product
Sourcing Documents and the IP License Agreements.

“Manager”: means Dine Brands Global, in its capacity as manager hereunder,
unless a successor Person shall have become the Manager pursuant to the
applicable provisions of the Indenture and this Agreement, and thereafter
“Manager” shall mean such successor Person.

“Manager Advance”: means any advance of funds made by the Manager to, or on
behalf of, a Securitization Entity in connection with the operation of the
Contributed Franchised Restaurant Business and other Managed Assets.

“Manager Termination Event”: has the meaning set forth in Section 6.1(a).

 

6



--------------------------------------------------------------------------------

“Managing Standard”: means standards that (a) are consistent with Current
Practice or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the Managed Assets were owned by the
Manager at such time; (b) are consistent with Ongoing Practice; (c) will enable
the Manager to comply in all material respects with all of the duties and
obligations of the Securitization Entities under the Transaction Documents, the
Managed Documents and the Franchised Restaurant Leases; (d) are in material
compliance with all applicable Requirements of Law; and (e) with respect to the
use and maintenance of the Franchise Entities’ rights in and to the
Securitization IP, are consistent with the standards imposed by the IP License
Agreements.

“New Asset Addition Date”: means, with respect to any New Asset, the earliest of
(i) the date on which such New Asset is acquired by the applicable
Securitization Entity, (ii) the later of (a) the date upon which the closing
occurs under the applicable contract giving rise to such New Asset and (b) the
date upon which all of the diligence contingencies, if any, in the contract for
purchase of the applicable New Asset expire and the Securitization Entity
acquiring such New Asset no longer has the right to cancel such contract and
(iii) if such New Asset is a New Franchise Agreement, New Development Agreement,
New Franchisee Note or New Equipment Lease, the date on which the related
Franchise Entity begins receiving payments from the applicable Franchisee in
respect of such New Asset and (iv) if such New Asset is a New Product Sourcing
Agreement, the date on which such New Product Sourcing Agreement becomes
effective in accordance with the terms thereof.

“New Leased Real Property”: has the meaning set forth in Section 5.1(d).

“Notes”: has the meaning set forth in the preamble.

“Ongoing Practice”: means, in respect of any action or inaction, practices,
standards and procedures that are at least as favorable or beneficial as the
practices, standards and procedures of any Non-Securitization Entity as
performed with respect to any additional restaurant brand or restaurant concept
owned or operated by such Non-Securitization Entity so long as such practices,
standards and procedures with respect to any additional restaurant brand or
restaurant concept are applicable and reasonably practical to implement with
respect to the Brands.

“Parent Entities”: has the meaning set forth in Section 2.13.

“Pension Plan”: means any “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA and to
which any company in the same Controlled Group as the Manager has liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA for any time within the preceding five
years or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Post-Opening Services”: means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities after
the initial opening of a Franchised Restaurant, in each case in accordance with
and subject to the terms of this Agreement (including, for the avoidance of
doubt, the Managing Standard), the Indenture, the

 

7



--------------------------------------------------------------------------------

other Transaction Documents and the Managed Documents, including, as may be
required under the applicable Franchise Document, (a) meeting with the franchise
association for each Brand; (b) providing such Franchisee with the standards
established or approved by the applicable Franchise Holder for use of the
applicable Brand; (c) establishing standards of quality, cleanliness, appearance
and service at such Franchised Restaurant; (d) collecting and administering the
Advertising Fees received pursuant to the applicable Franchise Agreements and
the development of all national advertising and promotional programs for the
applicable Brand and Branded Restaurants; (e) inspecting such Franchised
Restaurant; (f) providing such Franchisee with the Manager’s ongoing training
programs and materials designed for use in the Franchised Restaurants; and
(g) such other post-opening services as are required to be performed under
applicable Franchise Documents; provided that “Post-Opening Services” provided
by the Manager hereunder shall not include any “add-on” type corporate services
provided by Dine Brands Global or any Subsidiary thereof to a Franchisee,
whether pursuant to the related Franchise Agreement or otherwise, the cost of
which is not included in the royalties payable to the relevant Franchise Holder
under such Franchise Agreement, including, repairs and maintenance, gift card
administration, employee training, point-of-sale system maintenance and support
and development and maintenance of restaurant-level and above-restaurant-level
technology systems and other information technology systems, including via any
Franchisee supported Brand technology fund.

“Power of Attorney”: means the authority granted by a Securitization Entity to
the Manager pursuant to a Power of Attorney in substantially the form set forth
as Exhibit A-1 or Exhibit A-2 hereto.

“Pre-Opening Services”: means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities prior
to the initial opening of a Franchised Restaurant, in each case in accordance
with and subject to the terms of this Agreement (including, for the avoidance of
doubt, the Managing Standard), the Indenture, the other Transaction Documents
and the Managed Documents, including, as required under the applicable Franchise
Document, (a) providing the applicable Franchisee with standards for the design,
construction, equipping and operation of such Franchised Restaurant and the
approval of locations meeting such standards; (b) providing such Franchisee with
the Manager’s programs and materials designed for use in the Franchised
Restaurants; (c) providing such Franchisee with the Applebee’s Manuals or the
IHOP Operations Bulletins, as applicable; and (d) providing such Franchisee with
such other assistance in the pre-opening, opening and initial operation of such
Franchised Restaurant, as is required to be provided under applicable Franchise
Documents; provided that “Pre-Opening Services” provided by the Manager
hereunder shall not include any “add-on” type corporate services provided by
Dine Brands Global or any Subsidiary thereof to a Franchisee, whether pursuant
to the related Franchise Agreement or otherwise, the cost of which is not
included in the royalties payable to the relevant Franchise Holder under such
Franchise Agreement, including, repairs and maintenance, gift card
administration, employee training, point-of-sale system maintenance and support
and development and maintenance of restaurant-level and above-restaurant-level
technology systems and other information technology systems, including via any
Franchisee supported Brand technology fund.

“Product Sourcing Advance”: has the meaning ascribed to such term in
Section 2.15.

 

8



--------------------------------------------------------------------------------

“Real Estate Services”: means acquiring, developing, managing, maintaining,
protecting, enforcing, defending, leasing and undertaking such other duties and
services as may be necessary in connection with the Real Estate Assets, on
behalf of each Franchise Entity, in each case in accordance with and subject to
the terms of this Agreement (including, for the avoidance of doubt, the Managing
Standard), the Indenture, the other Transaction Documents and the Managed
Documents, as agent for the Franchise Entities, including the following
activities: (a) the negotiation, execution and recording (as appropriate) of
leases, subleases, deeds and other contracts and agreements relating to the Real
Estate Assets; (b) the management of the Real Estate Assets on behalf of each
Franchise Entity, including (i) the management of the Contributed Owned Real
Property and New Owned Real Property, (ii) the enforcement and exercise of each
Franchise Entity’s rights under each lease included in the Real Estate Assets,
(iii) the payment, extension, renewal, modification, adjustment, prosecution,
defense, compromise or submission to arbitration or mediation of any obligation,
suit, liability, cause of action or claim, including taxes, relating to any Real
Estate Assets and (iv) the collection of any amounts payable to each Franchise
Entity under the Real Estate Assets, including rent; (c) causing each Franchise
Entity to (i) acquire and enter into agreements to acquire Real Estate Assets
and (ii) sell, assign, transfer, encumber or otherwise dispose of all or any
portion of the Real Estate Assets in accordance with this Agreement and the
Indenture; (d) environmental evaluation and remediation activities on any real
property owned or leased by each Franchise Entity as deemed appropriate by the
Manager or as otherwise required under applicable Requirements of Law;
(e) obtaining appropriate levels of title and property insurance with respect to
each parcel of Contributed Owned Real Property and New Owned Real Property;
provided that the level of title insurance maintained on the Closing Date for
each parcel of Contributed Owned Real Property owned by a Franchise Entity on
the Closing Date will be deemed to be the appropriate level of title insurance
for such Contributed Owned Real Property and the New Owned Real Property on and
after the Closing Date for purposes of this clause (e); (f) making or causing to
be made all repairs and replacements to the existing improvements and the
construction of new improvements on the Real Estate Assets; (g) the employment
of agents, managers, brokers or other Persons necessary or appropriate to
acquire, dispose of, maintain, own, lease, manage and operate the Real Estate
Assets; (h) paying or causing to be paid any and all taxes, charges and
assessments that may be levied, assessed or imposed upon any of the Real Estate
Assets or contesting the same in good faith; and (i) all other actions or
decisions relating to the acquisition, disposition, amendment, termination,
maintenance, ownership, leasing, sub-leasing, management and operation of the
Real Estate Assets.

“Recipient”: has the meaning ascribed to such term in Section 7.1.

“Securitization Entities”: has the meaning set forth in the preamble.

“Services”: means the servicing and administration by the Manager of the Managed
Assets, in each case in accordance with and subject to the terms of this
Agreement (including, for the avoidance of doubt, the Managing Standard), the
Indenture, the other Transaction Documents and the Managed Documents, as agent
for the applicable Securitization Entity, including, without limitation:
(a) calculating and compiling information required in connection with any report
or certificate to be delivered pursuant to the Transaction Documents;
(b) preparing and filing all tax returns and tax reports required to be prepared
by any Securitization Entity; (c) paying or causing to be paid or discharged, in
each case from funds of the Securitization

 

9



--------------------------------------------------------------------------------

Entities, any and all taxes, charges and assessments required to be paid under
applicable Requirements of Law by any Securitization Entity; (d) performing the
duties and obligations of, and exercising and enforcing the rights of, the
Securitization Entities under the Transaction Documents, including performing
the duties and obligations of each applicable Securitization Entity under the IP
License Agreements; (e) taking those actions that are required under the
Transaction Documents and Requirements of Law to maintain continuous perfection
(where applicable) and priority (subject to Permitted Liens and the exclusions
from perfection requirements under the Indenture) of any Securitization Entity’s
and the Trustee’s respective interests in the Collateral; (f) making or causing
the collection of amounts owing under the terms and provisions of each Managed
Document and the Transaction Documents, including managing (i) the applicable
Securitization Entities’ rights and obligations under the Franchise Agreements
and the Development Agreements (including performing Pre-Opening Services and
Post-Opening Services) and (ii) the right to approve amendments, waivers,
modifications and terminations of (including extensions, modifications,
write-downs and write-offs of obligations owing under) Franchise Documents and
other Managed Documents (which amendments to Franchise Agreements may be
effected by replacing such Franchise Agreement with a New Franchise Agreement on
the then-current form of the applicable Franchise Agreement (which New Franchise
Agreement may be executed by a different Franchise Entity than is party to such
existing Franchise Agreement)) and to exercise all rights of the applicable
Securitization Entities under such Franchise Documents and other Managed
Documents; (g) performing due diligence with respect to, selecting and approving
new Franchisees, performing due diligence with respect to and approving
extensions of credit to Franchisees pursuant to New Franchisee Notes and New
Equipment Leases and providing personnel to manage the due diligence, selection
and approval process; (h) preparing New Franchise Agreements, New Development
Agreements, New Franchisee Notes and New Equipment Leases, including, among
other things, adopting variations to the forms of agreements used in documenting
such agreements and preparing and executing documentation of assignments,
transfers, terminations, renewals, site relocations and ownership changes, in
all cases, subject to and in accordance with the terms of the Transaction
Documents; (i) evaluating and approving assignments of Franchise Agreements,
Development Agreements, Franchisee Notes and Equipment Leases (and related
documents) to third-party franchisee candidates or existing Franchisees and, in
accordance with the Managing Standard, arranging for the assignment of Franchise
Assets to a Non-Securitization Entity until such time as the applicable
restaurant is re-franchised to a third party franchisee; (j) preparing and
filing franchise disclosure documents with respect to New Development Agreements
and New Franchise Agreements to comply, in all material respects, with
applicable Requirements of Law; (k) complying with franchise industry specific
government regulation and applicable Requirements of Law; (l) making Manager
Advances and Product Sourcing Advances in its sole discretion; (m) administering
the Advertising Fund Accounts and the Management Accounts; (n) performing the
duties and obligations and enforcing the rights of the Securitization Entities
under the Managed Documents, including entering into new Managed Documents from
time to time; (o) arranging for legal services with respect to the Managed
Assets, including with respect to the enforcement of the Managed Documents;
(p) arranging for or providing accounting and financial reporting services;
(q) administering Franchisee payments (including into any Brand technology
development fund) for the development of restaurant-level and
above-restaurant-level technology systems; (r) performing due diligence with
respect to, selecting and approving new manufacturers and distributors of
Proprietary Products and providing personnel to manage

 

10



--------------------------------------------------------------------------------

the due diligence, selection and approval process; (s) preparing New Product
Sourcing Agreements, subject to and in accordance with the terms of the
Transaction Documents, and administering the purchase and sale of Proprietary
Products; (t) establishing and servicing supply chain programs with respect to
the Franchised Restaurants, including acting as the servicer with respect to the
Supply Chain Co-Op; (u) establishing and/or providing quality control services
and standards for food, equipment, suppliers and distributors in connection with
the Contributed Franchised Restaurant Business (including, without limitation,
with respect to Product Sourcing Agreements) and monitoring compliance with such
standards; (v) developing new products and services (or modifying any existing
products and services) to be offered in connection with the Contributed
Franchised Restaurant Business and the other assets of the Securitization
Entities; (w) in connection with the Contributed Franchised Restaurant Business,
developing, modifying, amending and disseminating (i) specifications for
restaurant operations, (ii) the Applebee’s Manuals and the IHOP Operations
Bulletins and (iii) new menu items; (x) performing the Real Estate Services;
(y) performing the IP Services; (z) developing and administering advertising,
marketing and promotional programs relating to the Brands and Branded
Restaurants; and (aa) performing such other services as may be necessary or
appropriate from time to time and consistent with the Managing Standard and the
Transaction Documents in connection with the Managed Assets.

“Specified Non-Securitization Debt”: has the meaning set forth in Section 5.5.

“Specified Non-Securitization Debt Cap”: has the meaning set forth in
Section 5.5.

“Sub-manager”: has the meaning set forth in Section 2.10(a).

“Sub-managing Arrangement”: means an arrangement whereby the Manager engages any
other Person (including any Affiliate) to perform certain of its duties under
this Agreement excluding the fundamental corporate functions of the Manager;
provided that (i) Area License Agreements and master franchise arrangements with
Franchisees and temporary arrangements with Franchisees with respect to the
management of one or more Branded Restaurants immediately following the
termination of the former Franchisee thereof, and (ii) any agreement between the
Manager and third-party vendors pursuant to which the Manager purchases a
specific product or service or outsources routine administrative functions,
including any products, services or administrative functions listed on
Schedule 2.10 hereto or any other products, services or administrative functions
that are substantially similar thereto, shall not constitute a Sub-managing
Arrangement.

“Supply Chain Co-Op”: means Centralized Supply Chain Services, LLC, a Delaware
limited liability company.

“Term”: shall have the meaning set forth in Section 8.1.

“Termination Notice”: has the meaning set forth in Section 6.1(a).

“Trustee”: has the meaning set forth in the preamble.

“Weekly Management Fee”: means, with respect to each Weekly Allocation Date, the
amount determined by dividing:

 

11



--------------------------------------------------------------------------------

(i)     an amount equal to the sum of (A) a $24,750,000 base fee, plus (B) a fee
of $13,600 for every $100,000 of aggregate Retained Collections over the
preceding four (4) most recently ended Quarterly Fiscal Periods; by

(ii)    52;

provided, that the amount set forth in clause (i)(A) will be subject to
successive 2% annual increases on the first day of the Quarterly Collection
Period that commences immediately following each anniversary of the Closing Date
commencing with September 30, 2019 and that the incremental increased portion of
such fees will be payable only to the extent that the sum of the amounts set
forth in clause (i)(A) as so increased together with clause (i)(B) will not
exceed 35% of the aggregate Retained Collections over the preceding four
Quarterly Collection Periods); provided, further, that this definition for
“Weekly Management Fee” may be amended with the consent of the Control Party,
acting at the direction of the Controlling Class Representative, in consultation
with the Back-Up Manager and subject to the Servicing Standard, without
satisfaction of the other conditions to an amendment set forth in the Management
Agreement or the Indenture.

Section 1.2    Other Defined Terms.

(a)    Each term defined in the singular form in Section 1.1 or elsewhere in
this Agreement shall mean the plural thereof when the plural form of such term
is used in this Agreement and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein.

(b)    The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

(c)    Unless as otherwise provided herein, the word “including” as used herein
shall mean “including without limitation.”

(d)    All accounting terms not specifically or completely defined in this
Agreement shall be construed in conformity with GAAP.

(e)    Where the character or amount of any asset or liability or item of income
or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this, such determination or calculation
shall be made, to the extent applicable and except as otherwise specified in
this, in accordance with GAAP. When used herein, the term “financial statement”
shall include the notes and schedules thereto. All accounting determinations and
computations hereunder shall be made without duplication.

Section 1.3    Other Terms. All terms used in Article 9 of the UCC as in effect
from time to time in the State of New York, and not specifically defined herein,
are used herein as defined in such Article 9.

 

12



--------------------------------------------------------------------------------

Section 1.4    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

ADMINISTRATION AND SERVICING OF MANAGED ASSETS

Section 2.1    Dine Brands Global to Act as Manager.

(a)    Engagement of the Manager. The Manager is hereby authorized by each
Securitization Entity, and hereby agrees, to perform the Services (or refrain
from the performance of the Services) subject to and in accordance with the
Managing Standard and the terms of this Agreement, the other Transaction
Documents and the Managed Documents. With respect to the IP Services, the
Manager shall perform such IP Services in accordance with the Managing Standard
and the IP License Agreements, unless a Franchise Entity determines, in its sole
discretion, that additional action is necessary or desirable in furtherance of
the protection of the Securitization IP, in which case the Manager shall perform
such IP Services and additional related services as are reasonably requested by
such Franchise Entity. The Manager, on behalf of the Securitization Entities,
shall have full power and authority, acting alone and subject only to the
specific requirements and prohibitions of this Agreement and in accordance with
the Managing Standard, the Indenture and the other Transaction Documents, to do
and take any and all actions, or to refrain from taking any such actions, and to
do any and all things in connection with performing the Services that the
Manager determines are necessary or desirable. Without limiting the generality
of the foregoing, but subject to the provisions of this Agreement, the Indenture
and the other Transaction Documents, including Section 2.8, the Manager, in
connection with performing the Services, is hereby authorized and empowered to
execute and deliver, in the Manager’s own name (in its capacity as agent for the
applicable Securitization Entity) or in the name of any Securitization Entity
(pursuant to the applicable Power of Attorney), on behalf of any Securitization
Entity any and all instruments of satisfaction or cancellation, or of partial or
full release or discharge, and all other comparable instruments, with respect to
the Managed Assets. For the avoidance of doubt, the parties hereto acknowledge
and agree that the Manager is providing Services directly to each applicable
Securitization Entity. Nothing in this Agreement shall preclude the
Securitization Entities from performing the Services or any other act on their
own behalf at any time and from time to time.

(b)    Actions to Perfect Liens. Subject to the terms of the Indenture,
including any applicable Series Supplement, the Manager shall take those actions
that are required under the Transaction Documents and Requirements of Law to
maintain continuous perfection and priority (subject to Permitted Liens) of the
Trustee’s Lien in the Collateral (other than the Real Estate Assets). Within 180
days after the Closing Date, the Manager (on behalf of the applicable
Securitization Entity) will prepare, execute and deliver to the Trustee (or the
Trustee’s designee) a fully executed fee Mortgage with respect to each
Contributed Owned Real Property, and within 120 days after the acquisition of
any New Owned Real Property, the Manager (on behalf of the applicable
Securitization Entity) will prepare, execute and deliver to the Trustee (or the
Trustee’s designee) a fully executed fee Mortgage with respect to such New Owned
Real Property to be

 

13



--------------------------------------------------------------------------------

held in escrow. Without limiting the foregoing, the Manager shall file or cause
to be filed with the appropriate government office the financing statements on
Form UCC-1, and assignments of financing statements on Form UCC-3 required
pursuant to Section 7.13 of the Base Indenture, and other filings requested by
the Securitization Entities, the Back-Up Manager or the Servicer, to be filed in
connection with the Contribution Agreements, the IP License Agreements, the
Securitization IP, the Indenture and the other Transaction Documents. Within
twenty (20) Business Days after the occurrence of a Mortgage Recordation Event,
the Manager on behalf of the applicable Franchise Entity shall use commercially
reasonable efforts to deliver (i) updates to the Closing Title Reports,
(ii) lender’s Title Policies for those properties for which Closing Title
Policies were previously obtained and (iii) local counsel enforceability
opinions with respect to the Mortgages delivered on properties in those states
where a material amount of Contributed Owned Real Property and New Owned Real
Property is located, as reasonably determined by the Securitization Entities.

(c)    Ownership of Manager-Developed IP.

(i)    The Manager acknowledges and agrees that all Securitization IP, including
any Manager-Developed IP arising during the Term, shall, as between the parties,
be owned by and inure exclusively to the applicable Franchise Entity (with
Securitization IP relating to the IHOP Brand being owned by the IHOP Franchise
Holder and Securitization IP relating to the Applebee’s Brand being owned by the
Applebee’s Franchise Holder (or, in each case, any applicable Additional IP
Holder as the IHOP Franchise Holder or the Applebee’s Franchise Holder, as
applicable, may designate in writing to the Manager). Any copyrightable material
included in such Manager-Developed IP shall, to the fullest extent allowed by
law, be considered a “work made for hire” as that term is defined in Section 101
of the U.S. Copyright Act of 1976, as amended, and owned by the applicable
Franchise Entity. The Manager hereby irrevocably assigns and transfers, without
further consideration, all right, title and interest in such Manager-Developed
IP (and all goodwill connected with the use of and symbolized by Trademarks
included therein) to the applicable Franchise Entity. Notwithstanding the
foregoing, the Manager-Developed IP to be transferred to the applicable
Franchise Entity shall include rights to use third party Intellectual Property
only to the extent (but to the fullest extent) that such rights are assignable
or sublicensable to the applicable Franchise Entity. All applications to
register Manager-Developed IP shall be filed in the name of the applicable
Franchise Entity.

(ii)    The Manager agrees to cooperate in good faith with each Franchise Entity
for the purpose of securing and preserving the Franchise Entity’s rights in and
to the applicable Manager-Developed IP, including executing any documents and
taking any actions, at the Franchise Entity’s reasonable request, or as deemed
necessary or advisable by the Manager, to confirm, file and record in any
appropriate registry the Franchise Entity’s sole legal title in and to such
Manager-Developed IP, it being acknowledged and agreed that any expenses in
connection therewith shall be paid by the requesting Franchise Entity. The
Manager hereby appoints each Franchise Entity as its attorney-in-fact authorized
to execute such documents in the event that Manager fails to execute the same
within twenty (20) days following the Franchise Entity’s written request

 

14



--------------------------------------------------------------------------------

to do so (it being understood that such appointment is a power coupled with an
interest and therefore irrevocable) with full power of substitution and
delegation.

(d)    Grant of Power of Attorney. In order to provide the Manager with the
authority to perform and execute its duties and obligations as set forth herein,
the Securitization Entities shall execute and deliver on the Closing Date a
Power of Attorney in substantially the form set forth as Exhibit A-1 (with
respect to the IHOP Franchise Holder and the Applebee’s Franchise Holder) and
Exhibit A-2 (with respect to each Securitization Entity) hereto to the Manager,
which Powers of Attorney shall terminate in the event that the Manager’s rights
under this Agreement are terminated as provided herein.

(e)    Franchisee Insurance. The Manager acknowledges that, to the extent that
it or any of its Affiliates is named as a “loss payee” or “additional insured”
under any insurance policies of any Franchisee, it shall use commercially
reasonable efforts to cause it to be so named in its capacity as the Manager on
behalf of the applicable Franchise Entity, and the Manager shall promptly
(i) deposit or cause to be deposited to the applicable Concentration Account any
proceeds received by it or by any Securitization Entity or any other Affiliate
under such insurance policies (other than amounts described in the following
clause (ii)) and (ii) disburse to the applicable Franchisee any proceeds of any
such insurance policies payable to such Franchisee pursuant to the applicable
Franchise Agreement.

(f)    Manager Insurance. The Manager agrees to maintain adequate insurance
consistent with the type and amount maintained by the Manager as of the Closing
Date, subject, in each case, to any adjustments or modifications made in
accordance with the Managing Standard. Such insurance shall cover each of the
Securitization Entities, as an additional insured, to the extent that such
Securitization Entity has an insurable interest therein. All insurance policies
maintained by the Manager on the Closing Date are listed on Schedule 2.1(f)
hereto.

Section 2.2    Accounts.

(a)    Collection of Payments; Remittances; Collection Account. The Manager
shall maintain and manage the Management Accounts (and certain other accounts
from time to time) in the name of, and for the benefit of, the Securitization
Entities. The Manager shall (on behalf of the Securitization Entities) (i) cause
the collection of Collections in accordance with the Managing Standard and
subject to and in accordance with the Transaction Documents and (ii) make all
deposits to and withdrawals from the Management Accounts in accordance with this
Agreement (including the Managing Standard), the Indenture and the applicable
Managed Documents. The Manager shall (on behalf of the Securitization Entities)
make all deposits to the Collection Account in accordance with terms of the
Indenture.

(b)    Deposit of Misdirected Funds; No Commingling; Misdirected Payments. The
Manager shall promptly deposit into a Lock-Box Account, a Concentration Account,
the Collection Account, an Advertising Fund Account or such other appropriate
account within three (3) Business Days immediately following Actual Knowledge of
the Manager of the receipt thereof and in the form received with any necessary
endorsement or in cash, all payments in respect of the Managed Assets
incorrectly deposited into another account. In the event that any funds not
constituting Collections are incorrectly deposited in any Account, the Manager
shall

 

15



--------------------------------------------------------------------------------

promptly withdraw such amounts after obtaining Actual Knowledge thereof and
shall pay such amounts to the Person legally entitled to such funds. Except as
otherwise set forth herein, in the Base Indenture or in the Company Restaurant
Licenses, the Manager shall not commingle any monies that relate to Managed
Assets with its own assets and shall keep separate, segregated and appropriately
marked and identified all Managed Assets and any other property comprising any
part of the Collateral, and for such time, if any, as such Managed Assets or
such other property are in the possession or control of the Manager to the
extent such Managed Assets or such other property is Collateral, the Manager
shall hold the same in trust for the benefit of the Trustee and the Secured
Parties (or, following termination of the Indenture, the applicable
Securitization Entity). Additionally, the Manager, promptly after obtaining
Actual Knowledge thereof, shall notify the Trustee in the Weekly Manager’s
Certificate of any amounts incorrectly deposited into any Indenture Trust
Account and arrange for the prompt remittance by the Trustee of such funds from
the applicable Indenture Trust Account to the Manager. The Trustee shall have no
obligation to verify any information provided to it by the Manager in any Weekly
Manager’s Certificate and shall remit such funds to the Manager based solely on
such Weekly Manager’s Certificate.

(c)    Investment of Funds in Management Accounts. The Manager shall have the
right to invest and reinvest funds deposited in any Management Account in
Eligible Investments. All income or other gain from such Eligible Investments
will be credited to the related Management Account, and any loss resulting from
such investments will be charged to the related Management Account. The
Investment Income (net of losses and expenses) attributable to the amount on
deposit in the Management Accounts will be withdrawn on or prior to the Business
Day preceding each Quarterly Payment Date for deposit to the Collection Account
for application as Collections in respect of such Quarterly Payment Date.

(d)    Advertising Funds. The Manager will maintain an account designated as the
“IHOP Advertising Fund Account” in the name of the Manager (or a Subsidiary
thereof) for fees payable by IHOP Franchisees and Non-Securitization Entities to
fund the national marketing and advertising activities and local advertising
cooperatives with respect to the IHOP Brand (“IHOP Advertising Fees”). In
addition, the Manager will maintain an account designated as the “Applebee’s
Advertising Fund Account” (and together with the IHOP Advertising Fund Account
referenced above, the “Advertising Fund Accounts”) in the name of the Manager
(or a Subsidiary thereof) for fees payable by Applebee’s Franchisees and
Non-Securitization Entities to fund the national marketing and advertising
activities with respect to the Applebee’s Brand (“Applebee’s Advertising Fees”
and together with the IHOP Advertising Fees, the “Advertising Fees”). Any IHOP
Advertising Fees will be transferred by the Manager from the IHOP Concentration
Account to the IHOP Advertising Fund Account, and any Applebee’s Advertising
Fees will be transferred by the Manager from the Applebee’s Concentration
Account to the Applebee’s Advertising Fund Account. The Manager shall not make
or permit or cause any other Person to make or permit any borrowings to be made
or Liens to be levied against the Advertising Fund Accounts or the funds
therein. The Manager shall apply the amount on deposit in each Advertising Fund
Account solely to cover (a) the costs and expenses (including costs and expenses
incurred prior to the Closing Date) associated with the administration of such
account, (b) in the case of the IHOP Advertising Fund Account, general and
administrative expenses incurred by the Manager in respect of marketing and
advertising activities for the IHOP Brand to the extent reimbursable from the
IHOP Advertising Fees in accordance with the IHOP Franchise

 

16



--------------------------------------------------------------------------------

Agreements, (c) costs and expenses related to the national marketing and
advertising programs with respect to the applicable Brand and (d) in the case of
the IHOP Advertising Fund Account, disbursements with respect to local
advertising cooperatives with respect to the IHOP Brand. The Manager may make
advances to fund deficits in the Advertising Fund Accounts from time to time to
the extent that it reasonably expects to be reimbursed for such advances from
the proceeds of future Advertising Fees, it being agreed that any such advances
shall not constitute Manager Advances. The Manager, acting on behalf of the
Securitization Entities, may in accordance with the Managing Standard and the
terms of the Franchise Agreements, the Company Restaurant Licenses and the
Management Agreement, as applicable, increase or reduce the Advertising Fees
required to be paid by the Franchisees and Company Restaurants, respectively,
pursuant to the terms of the Franchise Agreements, the Company Restaurant
Licenses and the Management Agreement and in accordance with the Managing
Standard.

(e)    Brand Technology Funds. The Manager, in accordance with the Managing
Standard, may establish and maintain for each Brand, technology accounts to hold
certain amounts paid by Franchisees and Company Restaurants, if any, into any
Brand technology fund for the development, maintenance and support of
restaurant-level and above restaurant-level technology systems, including,
without limitation, back of house, mobile order and/or mobile payment systems.
The Manager, acting on behalf of the Securitization Entities, may in accordance
with the Managing Standard and the terms of the Franchise Agreements, the
Company Restaurant Licenses and the Management Agreement, as applicable, specify
or subsequently increase or reduce the amounts required to be paid by the
Franchisees and Company Restaurants, respectively, into any such Brand
technology fund pursuant to the terms of the Franchise Agreements, the Company
Restaurant Licenses and the Management Agreement and in accordance with the
Managing Standard.

(f)    Gift Card Sales and Redemptions. The Manager will be responsible for
administering the gift card programs of each Brand and will collect the proceeds
of the initial sale of gift cards that are sold on the internet, at Company
Restaurants, at third party retail locations or at other gift card vendors in
one or more accounts in the name of the Manager (or a Subsidiary thereof). The
Manager will reimburse the applicable Franchisee or Non-Securitization Entity
with respect to the redemption of gift cards sold at these locations or any
portion thereof in accordance with the Manager’s normal practices and the
Managing Standard. The proceeds of the initial sale of gift cards sold at
Franchised Restaurants will be held in accounts in the name of selling
Franchisee, and the Manager will engage a third-party vendor to administer
reimbursements of the applicable Franchisee or Non-Securitization Entity with
respect to the redemption of gift cards sold at Franchised Restaurants.

(g)    Tenant Improvement Funds. The Manager shall be responsible for collecting
and administering tenant improvement allowances and similar amounts received
from landlords with respect to the Franchised Restaurant Leases. Any such
amounts received from landlords shall be collected and maintained in one or more
accounts in the name of the Manager, and will be utilized by the Manager for
improvements, renovations or other capital expenditures in respect of real
property subject to Franchised Restaurant Leases or, to the extent any such
funds represent a reimbursement of such expenditures previously made by the
Manager, may be retained by the Manager. The Manager shall administer such
amounts in accordance with the Managing Standard.

 

17



--------------------------------------------------------------------------------

Section 2.3    Records.

(a)    The Manager shall, in accordance with the Current Practice, retain all
material data (including computerized records) relating directly to, or
maintained in connection with, the servicing of the Managed Assets at its
address indicated in Section 8.5 (or at an off-site storage facility reasonably
acceptable to the Securitization Entities, the Servicer and the Back-Up Manager)
or, upon thirty (30) days’ notice to the Securitization Entities, the Rating
Agencies, the Back-Up Manager, the Trustee and the Servicer, at such other place
where the servicing office of the Manager is located (provided that the
servicing office of the Manager shall at all times be located in the United
States), and shall give the Trustee, the Back-Up Manager and the Servicer access
to all such data in accordance with the terms and conditions of the Transaction
Documents; provided, however, that the Trustee shall not be obligated to verify,
recalculate or review any such data. The Manager acknowledges that the
applicable Franchise Entity or applicable Franchise Entities shall own the
Intellectual Property rights in all such data.

(b)    If the rights of Dine Brands Global, as the initial Manager, shall have
been terminated in accordance with Section 6.1 or if this Agreement shall have
been terminated pursuant to Section 8.1, Dine Brands Global, as the initial
Manager, shall, upon demand of the Trustee (based upon the written direction of
the Control Party), in the case of a termination pursuant to Section 6.1, or
upon the demand of the Securitization Entities, in the case of a termination
pursuant to Section 8.1, deliver to the Successor Manager all data in its
possession or under its control (including computerized records) necessary or
desirable for the servicing of the Managed Assets.

Section 2.4    Administrative Duties of Manager.

(a)    Duties with Respect to the Transaction Documents. The Manager, in
accordance with the Managing Standard, shall perform the duties of the
applicable Securitization Entities under the Transaction Documents except for
those duties that are required to be performed by the equity holders,
stockholders, directors, or managers of such Securitization Entity pursuant to
applicable Requirements of Law. In furtherance of the foregoing, the Manager
shall consult with the managers or the directors, as the case may be, of the
Securitization Entities as the Manager deems appropriate regarding the duties of
the Securitization Entities under the Transaction Documents. The Manager shall
monitor the performance of the Securitization Entities and, promptly upon
obtaining Actual Knowledge thereof, shall advise the applicable Securitization
Entity when action is necessary to comply with such Securitization Entity’s
duties under the Transaction Documents. The Manager shall prepare for execution
by the Securitization Entities or shall cause the preparation by other
appropriate Persons of all such documents, reports, filings, instruments,
certificates, notices and opinions as it shall be the duty of the Securitization
Entities to prepare, file or deliver pursuant to the Transaction Documents.

(b)    Duties with Respect to the Securitization Entities. In addition to the
duties of the Manager set forth in this Agreement or any of the Transaction
Documents, the Manager, in accordance with the Managing Standard, shall perform
such calculations and shall prepare for execution by the Securitization Entities
or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as

 

18



--------------------------------------------------------------------------------

it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to applicable law, including, for the avoidance of doubt, securities
laws and franchise laws. Pursuant to the directions of the Securitization
Entities and in accordance with the Managing Standard, the Manager shall
administer, perform or supervise the performance of such other activities in
connection with the Securitization Entities as are not covered by any of the
foregoing provisions and as are expressly requested by any Securitization Entity
and are reasonably within the capability of the Manager.

(c)    Records. The Manager shall maintain appropriate books of account and
records relating to the Services performed under this Agreement, which books of
account and records shall be accessible for inspection by the Securitization
Entities during normal business hours and upon reasonable notice and by the
Trustee, the Back-Up Manager, the Servicer and the Controlling
Class Representative in accordance with Section 3.1(e).

(d)    Election of Controlling Class Representative. Pursuant to Section 11.1(c)
of the Base Indenture, if two CCR Candidates both receive votes from Controlling
Class Members holding beneficial interests in exactly 50% of the Aggregate
Outstanding Principal Amount of Notes of the Controlling Class, the Manager (on
behalf of the Co-Issuers) shall have the right to direct the Trustee to appoint
one of such CCR Candidates as the Controlling Class Representative.

Section 2.5    No Offset. The payment obligations of the Manager under this
Agreement shall not be subject to, and the Manager hereby waives, in connection
with the performance of such obligations, any right of offset that the Manager
has or may have against the Trustee, the Servicer or the Securitization
Entities, whether in respect of this Agreement, the other Transaction Documents
or any document governing any Managed Asset or otherwise.

Section 2.6    Compensation and Expenses. As compensation for the performance of
its obligations under this Agreement, the Manager shall receive the Weekly
Management Fee and the Supplemental Management Fee, if any, on each Weekly
Allocation Date out of amounts available therefore under the Indenture on such
Weekly Allocation Date in accordance with the Priority of Payments. The Manager
is required to pay from its own funds all expenses it may incur in performing
its obligations hereunder.

Section 2.7    Indemnification.

(a)    The Manager agrees to indemnify and hold the Securitization Entities, the
Trustee, the Back-Up Manager and the Servicer (both in its capacity as Servicer
and as Control Party) and their respective members, officers, directors,
managers, employees and agents (each, an “Indemnitee”) harmless against all
claims, losses, penalties, fines, forfeitures, liabilities, obligations,
damages, actions, suits and related costs and judgments and other costs, fees
and reasonable expenses, including reasonable and documented fees, out-of-pocket
charges and disbursements of counsel (other than the allocated costs of in-house
counsel), that any of them may incur as a result of (i) the failure of the
Manager to perform or observe its obligations under this Agreement or any other
Transaction Document to which it is a party in its capacity as Manager, (ii) the
breach by the Manager of any representation, warranty or covenant under this
Agreement or any other Transaction Document to which it is a party in its
capacity as Manager;

 

19



--------------------------------------------------------------------------------

or (iii) the Manager’s bad faith, negligence or willful misconduct in the
performance of its duties under this Agreement and or the other Transaction
Documents; provided, however, that there shall be no indemnification under this
Section 2.7(a) in respect of losses on the value of any Collateral for a breach
of any representation, warranty or covenant relating to any New Asset provided
in Article V so long as the Manager has complied with Section 2.7(b) and
Section 2.7(c) hereunder; provided, further, that the Manager shall have no
obligation of indemnity to an Indemnitee to the extent any such claims, losses,
penalties, fines, forfeitures, liabilities, obligations, damages, actions, suits
and related costs and judgments and other costs, fees and reasonable expenses
are caused by the bad faith, gross negligence, willful misconduct, or breach of
this Agreement by such Indemnitee (unless caused by the Manager with respect to
a Securitization Entity). In the event the Manager is required to make an
indemnification payment pursuant to this Section 2.7(a) the Manager shall
promptly pay such indemnification payment directly to the applicable Indemnitee
(or, if due to a Securitization Entity, shall deposit such indemnification
payment directly to the Collection Account).

(b)    In the event of a breach of any representation, warranty or covenant
relating to any New Assets with respect to any Franchised Restaurant provided in
Article V that is not remedied within 30 days of the Manager having obtained
Actual Knowledge of such breach or written notice thereof, the Manager shall
promptly notify the Trustee and the Servicer and either repurchase all of the
Franchise Assets and Real Estate Assets relating to such Franchised Restaurant
for an amount equal to the related Indemnification Amount or pay the
Indemnification Amount to the applicable Securitization Entity; provided, that
if the applicable breach affects only a portion of the Franchise Assets and/or
Real Estate Assets relating to a Franchised Restaurant without material adverse
effect on the cash flow generated by the unaffected Franchise Assets and/or Real
Estate Assets, the Manager will only be required to repurchase or pay the
Indemnification Amount with respect to the affected Franchise Assets and/or Real
Estate Assets. Upon confirmation by the Trustee or the Servicer of the payment
by the Manager of the Indemnification Amount to the Collection Account with
respect to any Franchised Restaurant in accordance with the preceding sentence
and all amounts, if any, owing at such time under Section 2.7(c) below, the
applicable Securitization Entity shall, to the extent permitted by applicable
Requirements of Law and subject to receipt of necessary landlord consents,
assign all such Franchise Assets or Real Estate Assets to the Manager and the
Manager shall accept assignment of such Franchise Assets and Real Estate Assets
from the relevant Securitization Entity. Such Securitization Entity shall, in
such event, make all assignments of such Franchise Assets and Real Estate Assets
necessary to effect such assignment, as applicable. Any such assignment by any
Securitization Entity shall be without recourse to, or representation or
warranty by, such Securitization Entity and such Franchise Assets and Real
Estate Assets shall no longer be subject to the Lien of the Indenture.

(c)    In addition to the rights provided in Section 2.7(b), the Manager agrees
to indemnify and hold each Indemnitee harmless if any action or proceeding
(including any governmental investigation and/or the assessment of any fines or
similar items) shall be brought or asserted against such Indemnitee in respect
of a material breach of any representation, warranty or covenant relating to any
New Asset provided in Article V to the extent provided in Section 2.7(a).

 

20



--------------------------------------------------------------------------------

(d)    Any Indemnitee that proposes to assert the right to be indemnified under
Section 2.7 shall promptly, after receipt of notice of the commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Manager, notify the Manager of the commencement of such
action, suit or proceeding, enclosing a copy of all papers served. In the event
that any action, suit or proceeding shall be brought against any Indemnitee,
such Indemnitee shall notify the Manager of the commencement thereof and the
Manager shall be entitled to participate in, and to the extent that it shall
wish, to assume the defense thereof, with its counsel reasonably satisfactory to
such Indemnitee (which, in the case of a Securitization Entity, shall be
reasonably satisfactory to the Control Party as well), and after notice from the
Manager to such Indemnitee of its election to assume the defense thereof, the
Manager shall not be liable to such Indemnitee for any legal expenses
subsequently incurred by such Indemnitee in connection with the defense thereof;
provided that the Manager shall not enter into any settlement with respect to
any claim or proceeding unless such settlement includes a release of such
Indemnitee from all liability on claims that are the subject matter of such
settlement; and provided, further, that the Indemnitee shall have the right to
employ its own counsel in any such action the defense of which is assumed by the
Manager in accordance with this Section 2.7(d), but the fees and expenses of
such counsel shall be at the expense of such Indemnitee unless (i) the
employment of counsel by such Indemnitee has been specifically authorized by the
Manager, (ii) the Manager is advised in writing by counsel to such Indemnitee or
the Control Party that joint representation would give rise to a conflict of
interest between such Indemnitee’s position and the position of the Manager in
respect of the defense of the claim, (iii) the Manager shall have failed within
a reasonable period of time to assume the defense of such action or proceeding
and employ counsel reasonably satisfactory to the Indemnitee in any such action
or proceeding or (iv) the named parties to any such action or proceeding
(including any impleaded parties) include both the Indemnitee and the Manager,
and the Indemnitee shall have been advised by counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to the Manager (in which case, the Indemnitee notifies the
Manager in writing that it elects to employ separate counsel at the expense of
the Manager, the reasonable fees and expenses of such Indemnitee’s counsel shall
be borne by the Manager and the Manager shall not have the right to assume the
defense of such action or proceeding on behalf of such Indemnitee, it being
understood, however, that the Manager shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for such fees and expenses of more than one separate
firm of attorneys at any time for the Indemnitee). The provisions of this
Section 2.7 shall survive the termination of this Agreement or the earlier
resignation or removal of any party hereto; provided, however, that no Successor
Manager shall be liable under this Section 2.7 with respect to any Defective New
Asset or any other matter occurring prior to its succession hereunder.
Notwithstanding anything in this Section 2.7 to the contrary, any delay or
failure by an Indemnitee in providing the Manager with notice of any action
shall not relieve the Manager of its indemnification obligations except to the
extent the Manager is materially prejudiced by such delay or failure of notice.

Section 2.8    Nonpetition Covenant. The Manager shall not, prior to the date
that is one year and one day, or if longer, the applicable preference period
then in effect, after the payment in full of the Outstanding Principal Amount of
the Notes of each Series, petition or otherwise invoke the process of any court
or governmental authority for the purpose of

 

21



--------------------------------------------------------------------------------

commencing or sustaining a case against any Securitization Entity under any
insolvency law or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of such Securitization Entity
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of such Securitization Entity.

Section 2.9    Franchisor Consent. Subject to the Managing Standard and the
terms of the Indenture, the Manager shall have the authority, on behalf of the
applicable Securitization Entities, to grant or withhold consents of the
“franchisor” required under the Franchise Documents.

Section 2.10    Appointment of Sub-managers.

(a)    The Manager may enter into Sub-managing Arrangements with third parties
(including Affiliates) (each, a “Sub-manager”) to provide the Services
hereunder; provided, other than with respect to a Sub-managing Arrangement with
an Affiliate of the Manager, that no Sub-managing Arrangement shall be effective
unless and until (i) the Manager receives the consent of the Control Party,
(ii) such sub-manager executes and delivers an agreement, in form and substance
reasonably satisfactory to the Control Party, to perform and observe, or in the
case of an assignment, an assumption by such successor entity of the due and
punctual performance and observance of, the applicable covenants and conditions
to be performed or observed by the Manager under this Agreement; provided that
such Sub-managing Arrangement shall be terminable by the Control Party upon a
Manager Termination Event and shall contain transitional servicing provisions
substantially similar to those provided in Section 6.3, (iii) a written notice
has been provided to the Trustee, the Back-Up Manager and the Control Party and
(iv) such Sub-managing Arrangement, or assignment and assumption by such
Sub-manager, satisfies the Rating Agency Condition. The Manager shall not enter
into any Sub-managing Arrangement which delegates the performance of any
fundamental business operations such as responsibility for the franchise
development, operations and marketing strategies for the Brands and Branded
Restaurants to any Person that is not an Affiliate without receiving the prior
written consent of the Control Party. Notwithstanding anything to the contrary
herein or in any Sub-managing Arrangement, the Manager shall remain primarily
and directly liable for its obligations hereunder and in connection with any
Sub-managing Arrangement.

(b)    As of the Closing Date, Applebee’s Services, Inc. and International House
of Pancakes, LLC have been appointed as Sub-managers hereunder to perform any
and all functions as may be requested from time to time by the Manager, which
appointment is hereby acknowledged, accepted and reaffirmed by the
Securitization Entities and the Control Party as of the Restatement Date. The
Manager, Applebee’s Services, Inc. and International House of Pancakes, LLC
hereby agree that this Section 2.10(b) shall constitute a Sub-managing
Arrangement subject to the agreements set forth in Section 2.10(a).

Section 2.11    Insurance/Condemnation Proceeds. Upon receipt of any
Insurance/Condemnation Proceeds, the Manager (on behalf of the Securitization
Entities), in accordance with Section 5.10(f) of the Base Indenture, shall
deposit or cause the deposit of such Insurance/Condemnation Proceeds to the
Insurance Proceeds Account. At the election of the Manager (on behalf of the
applicable Securitization Entity) (as notified by the Manager to the Trustee,
the Servicer, and the Back-Up Manager promptly after receipt of the

 

22



--------------------------------------------------------------------------------

Insurance/Condemnation Proceeds) and so long as no Rapid Amortization Event
shall have occurred and be continuing, the Manager (on behalf of the
Securitization Entities) may reinvest such Insurance/Condemnation Proceeds to
repair or replace the assets in respect of which such proceeds were received
within the applicable Casualty Reinvestment Period; provided that (i) in the
event the Manager has repaired or replaced the assets with respect to which such
Insurance/Condemnation Proceeds have been received prior to the receipt of such
Insurance/Condemnation Proceeds, such Insurance/Condemnation Proceeds shall be
used to reimburse the Manager for any expenditures in connection with such
repair or replacement and (ii) any Insurance/Condemnation Proceeds received in
connection with the exercise of any non-temporary condemnation, eminent domain
or similar powers exercised pursuant to Requirements of Law may be reinvested in
Eligible Assets.

Section 2.12    Permitted Asset Dispositions. The Manager (acting on behalf of
the Securitization Entities), in accordance with Section 8.16 of the Base
Indenture and the Managing Standard, may dispose of property of the
Securitization Entities from time to time pursuant to a Permitted Asset
Disposition. Upon receipt of any Asset Disposition Proceeds from any Permitted
Asset Disposition, the Manager (on behalf of the Securitization Entities), in
accordance with Section 5.10(e) of the Base Indenture, shall deposit or cause
the deposit of such Asset Disposition Proceeds to the Asset Disposition Proceeds
Account. At the election of the Manager (on behalf of the applicable
Securitization Entity) and so long as no Rapid Amortization Event shall have
occurred and be continuing, the Manager (on behalf of the Securitization
Entities) may reinvest such Asset Disposition Proceeds in Eligible Assets within
the applicable Asset Disposition Reinvestment Period.

Section 2.13    Letter of Credit Reimbursement Agreement. In the event that any
of Dine Brands Global, the IHOP Parent or the Applebee’s Parent (together, the
“Parent Entities”) has deposited cash collateral as security for its obligations
under the Letter of Credit Reimbursement Agreement into a bank account
maintained in the name of the Co-Issuers, (i) if the Parent Entities fail to
make any payment to the Co-Issuers when due under the Letter of Credit
Reimbursement Agreement, the Manager will withdraw the amount of such delinquent
payment from such bank account within one Business Day of the due date of such
payment under the Letter of Credit Reimbursement Agreement and deposit such
amount into the Collection Account, and (ii) if the amount on deposit in such
account exceeds an amount equal to 105% of the sum of (x) the aggregate exposure
under all outstanding letters of credit under the Letter of Credit Reimbursement
Agreement plus (y) the aggregate amount then due to the Co-Issuers under
Section 4 or Section 5 of the Letter of Credit Reimbursement Agreement, the
Manager will withdraw the amount of such excess from such account and pay such
excess to the applicable Parent Entity.

Section 2.14    Manager Advances. The Manager may, but is not obligated to, make
Manager Advances to, or on behalf of, any Securitization Entity in connection
with the operation of the Contributed Franchised Restaurant Business and other
Managed Assets. Manager Advances will accrue interest at the Advance Interest
Rate and shall be reimbursable on each Weekly Allocation Date in accordance with
the Priority of Payments.

Section 2.15    Product Sourcing Advances.    In the event sufficient funds are
not available in the Product Sourcing Accounts for any Product Sourcing Payment,
the Manager

 

23



--------------------------------------------------------------------------------

may, but is not obligated to, make an advance (each, a “Product Sourcing
Advance”) to fund such Product Sourcing Payment to the extent that it reasonably
expects to be reimbursed for such advances from the proceeds of future Product
Sourcing Payments, it being understood and agreed that any such advances shall
not constitute Manager Advances. Each Product Sourcing Advance shall be repaid
solely from Product Sourcing Payments received in the Product Sourcing Accounts
after the date of such Product Sourcing Advance in accordance with
Section 5.10(d) of the Base Indenture.

ARTICLE III

STATEMENTS AND REPORTS

Section 3.1    Reporting by the Manager.

(a)    Reports Required Pursuant to the Indenture. The Manager, on behalf of the
Securitization Entities, shall furnish, or cause to be furnished, to the
Trustee, all reports and notices required to be delivered to the Trustee by any
Securitization Entity pursuant to the Indenture (including pursuant to
Article IV of the Base Indenture) or any other Transaction Document.

(b)    Delivery of Financial Statements. The Manager shall provide the financial
statements of Dine Brands Global and the Securitization Entities as required
under Section 4.1(g) and (h) of the Base Indenture.

(c)    Franchisee Termination Notices. The Manager shall send to the Trustee,
the Servicer and the Back-Up Manager, as soon as reasonably practicable but in
no event later than fifteen (15) Business Days of the receipt thereof, a copy of
any notices of termination of one or more Franchise Agreements sent by the
Manager to any Franchisee unless (i) the related Franchised Restaurant(s)
generated less than $500,000 in royalties during the immediately preceding
fiscal year or (ii) the related Franchised Restaurant(s) continue to operate
pursuant to an agreement between the related Franchise Entity or the Manager on
its behalf and such Franchisee.

(d)    Notice Regarding Franchised Restaurant Leases. In the event that any
Securitization Entity, or the Manager on behalf of any Securitization Entity,
receives any written notice from a lessor of any lease included in the Real
Estate Assets regarding the lack of payment or alleging any breach, violation or
default under the applicable leases or action be taken to remedy a breach,
violation or default, excluding any such notice in respect of non-monetary
breach, violation or default as to which the Manager is contesting or expects to
contest in good faith, the Manager shall promptly, but in any event within
fifteen (15) Business Days from such receipt, notify the Trustee and the
Servicer.

(e)    Additional Information; Access to Books and Records. The Manager shall
furnish from time to time such additional information regarding the Collateral
or compliance with the covenants and other agreements of Dine Brands Global and
any Securitization Entity under the Transaction Documents as the Trustee, the
Back-Up Manager or the Servicer may reasonably request, subject at all times to
compliance with the Exchange Act, the Securities Act

 

24



--------------------------------------------------------------------------------

and any other applicable Requirements of Law. The Manager will, and will cause
each Securitization Entity to, permit, at reasonable times upon reasonable
notice, the Servicer, the Back-Up Servicer, the Controlling Class Representative
and the Trustee or any Person appointed by any of them as its agent to visit and
inspect any of its properties, examine its books and records and discuss its
affairs with its officers, directors, managers, employees and independent
certified public accountants, and up to one such visit and inspection by each of
the Servicer, the Controlling Class Representative and the Trustee, or any
Person appointed by them shall be reimbursable as a Securitization Operating
Expense per calendar year, with any additional visit or inspection by any such
Person being at such Person’s sole cost and expense; provided, however that
during the continuance of a Warm Back-Up Management Trigger Event, a Rapid
Amortization Event, a Default, or an Event of Default, or to the extent
expressly required without the instruction of any other party under the terms of
any Transaction Documents, any such Person may visit and conduct such activities
at any time and all such visits and activities will constitute a Securitization
Operating Expense. Notwithstanding the foregoing, the Manager shall not be
required to disclose or make available communications protected by the
attorney-client privilege.

(f)    Leadership Team Changes. The Manager shall promptly notify the Trustee,
the Back-Up Manager and the Servicer of any termination or resignation of any
persons included in the Leadership Team that occurs within 12 months following a
Change of Control.

Section 3.2    Appointment of Independent Auditor. On or before the Closing
Date, the Securitization Entities appointed a firm of independent public
accountants of recognized national reputation that was reasonably acceptable to
the Control Party to serve as the independent auditors (“Independent Auditors”)
for purposes of preparing and delivering the reports required by Section 3.3,
and such Independent Auditors continue to serve in such capacity as of the
Restatement Date. It is hereby acknowledged that the accounting firm of Ernst &
Young LLP is acceptable for purposes of serving as Independent Auditors. The
Securitization Entities may not remove the Independent Auditors without first
giving thirty (30) days’ prior written notice to the Independent Auditors, with
a copy of such notice also given concurrently to the Trustee, the Rating
Agencies, the Control Party, the Manager (if applicable) and the Servicer. Upon
any resignation by such firm or removal of such firm, the Securitization
Entities shall promptly appoint a successor thereto that shall also be a firm of
independent public accountants of recognized national reputation to serve as the
Independent Auditors hereunder. If the Securitization Entities shall fail to
appoint a successor firm of Independent Auditors within thirty (30) days after
the effective date of any such resignation or removal, the Control Party shall
promptly appoint a successor firm of independent public accountants of
recognized national reputation that is reasonably satisfactory to the Manager to
serve as the Independent Auditors hereunder. The fees of any Independent
Auditors shall be payable by the Securitization Entities.

Section 3.3    Annual Accountants’ Reports. The Manager shall furnish, or cause
to be furnished to the Trustee, the Servicer and the Rating Agencies, within
120 days after the end of each fiscal year of the Manager, commencing with the
fiscal year ending on or about December 31, 2019, (i) a report of the
Independent Auditors (who may also render other services to the Manager) or the
Back-Up Manager summarizing the findings of a set of agreed-upon procedures
performed by the Independent Auditors or the Back-Up Manager with respect to
compliance with the Quarterly Noteholders’ Reports for such fiscal year (or
other period) with

 

25



--------------------------------------------------------------------------------

the standards set forth herein, and (ii) a report of the Independent Auditors or
the Back-Up Manager to the effect that such firm has examined the assertion of
the Manager’s management as to its compliance with its management requirements
for such fiscal year (or other period), and that (x) in the case of the
Independent Auditors, such examination was made in accordance with standards
established by the American Institute of Certified Public Accountants and
(y) except as described in the report, management’s assertion is fairly stated
in all material respects. In the case of the Independent Auditors, the report
will also indicate that the firm is independent of the Manager within the
meaning of the Code of Professional Ethics of the American Institute of
Certified Public Accountants (each, an “Annual Accountants’ Report”). In the
event such Independent Auditors require the Trustee to agree to the procedures
to be performed by such firm in any of the reports required to be prepared
pursuant to this Section 3.3, the Manager shall direct the Trustee in writing to
so agree as to the procedures described therein; it being understood and agreed
that the Trustee shall deliver such letter of agreement (which shall be in a
form satisfactory to the Trustee) in conclusive reliance upon the direction of
the Manager, and the Trustee has not made any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.

Section 3.4    Available Information. The Manager, on behalf of the
Securitization Entities, shall make available the information requested by
prospective purchasers necessary to satisfy the requirements of Rule 144A under
the Securities Act, as amended, and the Investment Company Act, as amended. The
Manager shall deliver such information, and shall promptly deliver copies of all
Quarterly Noteholders’ Reports and Annual Accountants’ Reports, to the Trustee
as contemplated by Section 4.1 and Section 4.4 of the Base Indenture, to enable
the Trustee to redeliver such information to purchasers or prospective
purchasers of the Notes.

ARTICLE IV

THE MANAGER

Section 4.1    Representations and Warranties Concerning the Manager. The
Manager represents and warrants to each Securitization Entity, the Trustee and
the Servicer, as of the Closing Date, Restatement Date and each Series Closing
Date (except if otherwise expressly noted), as follows:

(a)    Organization and Good Standing. The Manager (i) is a corporation, duly
formed and organized, validly existing and in good standing under the laws of
the State of Delaware, (ii) is duly qualified to do business as a foreign
corporation and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under the Transaction Documents make such qualification necessary
and (iii) has the power and authority (x) to own its properties and to conduct
its business as such properties are currently owned and such business is
currently conducted and (y) to perform its obligations under this Agreement,
except in each case referred to in clause (ii) or (iii) to the extent that a
failure to do so would not reasonably be expected to result in a Material
Adverse Effect on the Manager.

(b)    Power and Authority; No Conflicts. The execution and delivery by the
Manager of this Agreement and its performance of, and compliance with, the terms
hereof are

 

26



--------------------------------------------------------------------------------

within the power of the Manager and have been duly authorized by all necessary
corporate action on the part of the Manager. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions herein, nor
compliance with the provisions hereof, shall conflict with or result in a breach
of, or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, any order of any Governmental Authority
or any of the provisions of any Requirement of Law binding on the Manager or its
properties, or the charter or bylaws or other organizational documents of the
Manager, or any of the provisions of any material indenture, mortgage, lease,
contract or other instrument to which the Manager is a party or by which it or
its property is bound or result in the creation or imposition of any Lien upon
any of its property pursuant to the terms of any such indenture, mortgage,
leases, contract or other instrument, except to the extent such default,
creation or imposition would not reasonably be expected to result in a Material
Adverse Effect on the Manager, the Collateral, or the Securitization Entities.

(c)    Consents. Except (i) for registrations as a franchise broker or franchise
sales agent as may be required under state franchise statutes and regulations,
(ii) to the extent that a state or foreign franchise law requires filing and
other compliance actions by virtue of considering the Manager as a
“subfranchisor”, (iii) for any consents, licenses, approvals, authorizations,
registrations, notifications, waivers or declarations that have been obtained or
made and are in full force and effect and (iv) to the extent that a failure to
do so would not reasonably be expected to result in a Material Adverse Effect on
the Manager, the Collateral or the Securitization Entities, the Manager is not
required to obtain the consent of any other party or the consent, license,
approval or authorization of, or file any registration or declaration with, any
Governmental Authority in connection with the execution, delivery or performance
by the Manager of this Agreement, or the validity or enforceability of this
Agreement against the Manager.

(d)    Due Execution and Delivery. This Agreement has been duly executed and
delivered by the Manager and constitutes a legal, valid and binding obligation
of the Manager enforceable against the Manager in accordance with its terms
(subject to applicable insolvency laws and to general principles of equity).

(e)    No Litigation. There are no actions, suits, investigations or proceedings
pending or, to the Actual Knowledge of the Manager, threatened against or
affecting the Manager, before or by any Governmental Authority having
jurisdiction over the Manager or any of its properties or with respect to any of
the transactions contemplated by this Agreement (i) asserting the illegality,
invalidity or unenforceability, or seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of this
Agreement or (ii) which would reasonably be expected to result in a Material
Adverse Effect on the Manager, the Collateral or the Securitization Entities.

(f)    Compliance with Requirements of Law. The Manager is in compliance with
all Requirements of Law except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to result in a
Material Adverse Effect on the Manager, the Collateral or the Securitization
Entities.

 

27



--------------------------------------------------------------------------------

(g)    No Default. The Manager is not in default under any agreement, contract,
instrument or indenture to which the Manager is a party or by which it or its
properties is or are bound, or with respect to any order of any Governmental
Authority, except to the extent such default would not reasonably be expected to
result in a Material Adverse Effect on the Manager or the Collateral; and no
event has occurred which with notice or lapse of time or both would constitute
such a default with respect to any such agreement, contract, instrument or
indenture, or with respect to any such order of any Governmental Authority.

(h)    Taxes. The Manager has filed or caused to be filed and shall file or
cause to be filed all federal tax returns and all material state and other tax
returns that are required to be filed except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect. The Manager
has paid or caused to be paid, and shall pay or cause to be paid, all taxes owed
by the Manager pursuant to said returns or pursuant to any assessments made
against it or any of its property (other than any amount of tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Manager).

(i)    Accuracy of Information. No written report, financial statements,
certificate or other information furnished (other than projections, budgets,
other estimates and general market, industry and economic data) to the Servicer
or the Back-up Servicer by or on behalf of the Manager in connection with the
transactions contemplated hereby or pursuant to any provision of this Agreement
or any other Transaction Document (when taken together with all other
information furnished by or on behalf of the Manager to the Servicer or the
Back-up Servicer, as the case may be), contains any material misstatement of
fact as of the date furnished or omits to state any material fact necessary to
make the statements therein not materially misleading in each case when taken as
a whole and in the light of the circumstances under which they were made; and
with respect to its projected financial information, the Manager represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time.

(j)    Financial Statements. As of the Restatement Date, the audited
consolidated financial statements in the Manager’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2018 and the unaudited condensed
consolidated financial statements in the Manager’s Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2019 included in the Offering Memorandum
(i) present fairly in all material respects the financial condition of Dine
Brands Global and its Subsidiaries as of such date, and the results of
operations for the respective periods then ended and (ii) were prepared in
accordance with GAAP (except as otherwise stated therein) applied consistently
through the periods involved subject, in the case of such quarterly financial
statements, to the absence of footnotes and to normal year-end audit
adjustments.

(k)    No Material Adverse Change. Since December 31, 2018, except as otherwise
set forth in the Offering Memorandum, there has been no development or event
that has had or would reasonably be expected to result in a Material Adverse
Effect on the Manager or the Collateral.

 

28



--------------------------------------------------------------------------------

(l)    ERISA. Neither the Manager nor any member of a Controlled Group that
includes the Manager has established, maintains, contributes to, or has any
liability in respect of (or has in the past six years established, maintained,
contributed to, or had any liability in respect of) any Pension Plan. Neither
the Manager nor any of its Affiliates has any contingent liability with respect
to any post-retirement welfare benefits under a Welfare Plan, other than
liability for continuation (i) described in Part 6 of Subtitle B of Title I of
ERISA or other applicable continuation of coverage laws, (ii) provided in
connection with the payment of severance benefits or (iii) that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Each Employee Benefit Plan presently complies and has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations, including ERISA and the Code, except
for such instances of noncompliance as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any Employee Benefit
Plan, other than transactions effected pursuant to a statutory or administrative
exemption or such transactions as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Except as would
not reasonably be expected to result in a Material Adverse Effect, each such
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

(m)    No Manager Termination Event. No Manager Termination Event has occurred
or is continuing, and, to the Actual Knowledge of the Manager, there is no event
which, with notice or lapse of time, or both, would constitute a Manager
Termination Event.

(n)    Location of Records. The offices at which the Manager keeps its records
concerning the Managed Assets are located at the addresses indicated in
Section 8.5.

(o)    DISCLAIMER. EXCEPT FOR THE MANAGER’S REPRESENTATIONS AND WARRANTIES SET
FORTH HEREIN AND IN ANY OTHER TRANSACTION DOCUMENT, THE MANAGER MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY
OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER HEREOF TO ANY OTHER PARTY, AND
EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WARRANTY OF
TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

Section 4.2    Existence; Status as Manager. The Manager shall (a) keep in full
effect its existence under the laws of the state of its incorporation,
(b) maintain all rights and privileges necessary or desirable in the normal
conduct of its business and the performance of its obligations hereunder except
to the extent that failure to do so would not reasonably be expected to result
in a Material Adverse Effect and (c) obtain and preserve its qualification to do
business in each jurisdiction in which the failure to so qualify either
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect.

Section 4.3    Performance of Obligations.

 

29



--------------------------------------------------------------------------------

(a)    Performance. The Manager shall perform and observe all of its obligations
and agreements contained in this Agreement and the other Transaction Documents
in accordance with the terms hereof and thereof and in accordance with the
Managing Standard.

(b)    Special Provisions as to Securitization IP.

(i)    The Manager acknowledges and agrees that each Franchise Entity has the
right and duty to control the quality of the goods and services offered under
such Franchise Entity’s Trademarks included in the Securitization IP and the
manner in which such Trademarks are used in order to maintain the validity and
enforceability of and its ownership of the Trademarks included in the
Securitization IP. The Manager shall not take any action contrary to the express
written instruction of the applicable Franchise Entity with respect to: (A) the
promulgation of standards with respect to the operation of Branded Restaurants,
including quality of food, cleanliness, appearance, and level of service (or the
making of material changes to the existing standards), (B) the promulgation of
standards with respect to new businesses, products and services which the
applicable Franchise Entity approves for inclusion in the license granted under
any IP License Agreement (or other license agreement or sublicense agreement for
which the Manager is performing IP Services), (C) the nature and implementation
of means of monitoring and controlling adherence to the standards, (D) the terms
of any Franchise Agreements, the Product Sourcing Agreements or other sublicense
agreements relating to the quality standards which licensees must follow with
respect to businesses, products, and services offered under the Trademarks
included in the Securitization IP and the usage of such Trademarks, (E) the
commencement and prosecution of enforcement actions with respect to the
Trademarks included in the Securitization IP and the terms of any settlements
thereof, (F) the adoption of any variations on the Brands which are not in use
on the Closing Date, or other new Trademarks to be included in the
Securitization IP, (G) the abandonment of any Securitization IP and (H) any uses
of the Securitization IP that are not consistent with the Managing Standard. The
Franchise Entities shall have the right to monitor the Manager’s compliance with
the foregoing and its performance of the IP Services and, in furtherance
thereof, Manager shall provide each Franchise Entity, at either Franchise
Entity’s written request from time to time, with copies of Franchise Documents,
the Product Sourcing Agreements and other sublicenses, samples of products and
materials bearing the Trademarks included in the Securitization IP used by
Franchisees, any manufacturer or distributor of Proprietary Products and other
licensees and sublicensees. Nothing in this Agreement shall limit the Franchise
Entities’ rights or the licensees’ obligations under the IP License Agreements
or any other agreement with respect to which the Manager is performing IP
Services.

(ii)    The Manager is hereby granted a non-exclusive, royalty-free
sublicensable license to use the Securitization IP solely in connection with the
performance of the Services under this Agreement. In connection with the
Manager’s use of any Trademark included in the Securitization IP pursuant to the
foregoing license, the Manager agrees to adhere to the quality control
provisions and sublicensing provisions, with respect to sublicenses issued
hereunder, which are contained in each IP License Agreement, as applicable to
the product or service to which such Trademark pertains, as if such provisions
were incorporated by reference herein.

 

30



--------------------------------------------------------------------------------

(c)    Right to Receive Instructions. Without limiting the Manager’s obligations
under Section 4.3(b) above, in the event that the Manager is unable to decide
between alternative courses of action, or is unsure as to the application of any
provision of this Agreement, the other Transaction Documents or any Managed
Documents, or any such provision is, in the good faith judgment of the Manager,
ambiguous as to its application, or is, or appears to be, in conflict with any
other applicable provision, or in the event that this Agreement, any other
Transaction Document or any Managed Document permits any determination by the
Manager or is silent or is incomplete as to the course of action which the
Manager is required to take with respect to a particular set of facts, the
Manager may make a Consent Request to the Control Party for written instructions
in accordance with the Indenture and the other Transaction Documents and, to the
extent that the Manager shall have acted or refrained from acting in good faith
in accordance with instructions, if any, received from the Control Party with
respect to such Consent Request, the Manager shall not be liable on account of
such action or inaction to any Person; provided that the Control Party shall be
under no obligation to provide any such instruction if it is unable to decide
between alternative courses of action. Subject to the Managing Standard, if the
Manager shall not have received appropriate instructions from the Control Party
within ten days of such notice (or within such shorter period of time as may be
specified in such notice), the Manager may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
Transaction Documents, as the Manager shall deem to be in the best interests of
the Noteholders and the Securitization Entities. The Manager shall have no
liability to any Secured Party or the Controlling Class Representative for such
action or inaction taken in reliance on the preceding sentence except for the
Manager’s own bad faith, negligence or willful misconduct.

(d)    Limitation on Manager’s Duties and Responsibilities.

(i)    The Manager shall not have any duty or obligation to manage, make any
payment in respect of, register, record, sell, reinvest, dispose of, create,
perfect or maintain title to, or any security interest in, or otherwise deal
with the Collateral, to prepare or file any report or other document or to
otherwise take or refrain from taking any action under, or in connection with,
any document contemplated hereby to which the Manager is a party, except as
expressly provided by the terms of this Agreement or the other Transaction
Documents and consistent with the Managing Standard, and no implied duties or
obligations shall be read into this Agreement against the Manager. The Manager
nevertheless agrees that it shall, at its own cost and expense, promptly take
all action as may be necessary to discharge any Liens (other than Permitted
Liens) on any part of the Managed Assets which result from valid claims against
the Manager personally whether or not related to the ownership or administration
of the Managed Assets or the transactions contemplated by the Transaction
Documents.

(ii)    Except as otherwise set forth herein and in the other Transaction
Documents, the Manager shall have no responsibility under this Agreement other
than to render the Services in good faith and consistent with the Managing
Standard.

(iii)    The Manager shall not manage, control, use, sell, reinvest, dispose of
or otherwise deal with any part of the Collateral except in accordance with the
powers

 

31



--------------------------------------------------------------------------------

granted to, and the authority conferred upon, the Manager pursuant to this
Agreement or the other Transaction Documents.

(e)    Limitations on the Manager’s Liabilities, Duties and Responsibilities.
Subject to Section 2.7 and except for any loss, liability, expense, damage,
action, suit or injury arising out of, or resulting from, (i) any breach or
default by the Manager in the observance or performance of any of its agreements
contained in this Agreement or the other Transaction Documents, (ii) the breach
by the Manager of any representation, warranty or covenant made by it herein or
(iii) acts or omissions constituting the Manager’s own bad faith, negligence or
willful misconduct, in the performance of its duties hereunder or under the
other Transaction Documents or otherwise, neither the Manager nor any of its
Affiliates, managers, officers, members or employees shall be liable to any
Securitization Entity, the Noteholders or any other Person under any
circumstances, including:

(1)    for any action taken or omitted to be taken by the Manager in good faith
in accordance with the instructions of the Trustee, the Control Party or the
Back-Up Manager;

(2)    for any representation, warranty, covenant, agreement or Indebtedness of
any Securitization Entity under the Notes, any other Transaction Documents or
the Managed Documents, or for any other liability or obligation of any
Securitization Entity;

(3)    for the validity or sufficiency of this Agreement or the due execution
hereof by any party hereto other than the Manager, or the form, character,
genuineness, sufficiency, value or validity of any part of the Collateral
(including the creditworthiness of any Franchisee, lessee or other obligor
thereunder), or for, or in respect of, the validity or sufficiency of the
Transaction Documents; and

(4)    for any action or inaction of the Trustee, the Back-Up Manager or the
Servicer or for the performance of, or the supervision of the performance of,
any obligation under this Agreement or any other Transaction Document that is
required to be performed by the Trustee, the Back-Up Manager or the Servicer.

(f)    No Financial Liability. No provision of this Agreement (other than
Sections 2.6, 2.7, 4.3(d)(i) and 4.3(e)) shall require the Manager to expend or
risk its funds or otherwise incur any financial liability in the performance of
any of its rights or powers hereunder, if the Manager shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not compensated by the payment of the Weekly
Management Fee and is otherwise not reasonably assured or provided to the
Manager. Further, the Manager shall not be obligated to perform any services not
enumerated or otherwise contemplated hereunder, unless the Manager determines
that it is more likely than not that it shall be reimbursed for all of its
expenses incurred in connection with such performance. The Manager shall not be
liable under the Notes and shall not be responsible for any amounts required to
be paid by the Securitization Entities under or pursuant to the Indenture.

(g)    Reliance. The Manager may, reasonably and in good faith, conclusively
rely on, and shall be protected in acting or refraining from acting when doing
so, in each case in

 

32



--------------------------------------------------------------------------------

accordance with any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper reasonably
believed by it to be genuine and believed by it to be signed by the proper party
or parties other than its Affiliates. The Manager may reasonably accept a
certified copy of a resolution of the board of directors or other governing body
of any corporate or other entity other than its Affiliates as conclusive
evidence that such resolution has been duly adopted by such body and that the
same is in full force and effect. As to any fact or matter the manner or
ascertainment of which is not specifically prescribed herein, the Manager may in
good faith for all purposes hereof reasonably rely on a certificate, signed by
any Authorized Officer of the relevant party, as to such fact or matter, and
such certificate reasonably relied upon in good faith shall constitute full
protection to the Manager for any action taken or omitted to be taken by it in
good faith in reliance thereon.

(h)    Consultations with Third Parties; Advice of Counsel. In the exercise and
performance of its duties and obligations hereunder or under any of the
Transaction Documents, the Manager (A) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them; provided that
the Manager shall remain primarily liable hereunder for the acts or omissions of
such agents or attorneys and (B) may, at the expense of the Manager, consult
with external counsel or accountants selected and monitored by the Manager in
good faith and in the absence of negligence, and the Manager shall not be liable
for anything done, suffered or omitted in good faith by it in accordance with
the advice or opinion of any such external counsel or accountants with respect
to legal or accounting matters.

(i)    Independent Contractor. In performing its obligations as manager
hereunder the Manager acts solely as an independent contractor of the
Securitization Entities, except to the extent the Manager is deemed to be an
agent of the Securitization Entities by virtue of engaging in franchise sales
activities, as a broker, or receiving payments on behalf of the Securitization
Entities, as applicable. Nothing in this Agreement shall, or shall be deemed to,
create or constitute any joint venture, partnership, employment, or any other
relationship between the Securitization Entities and the Manager other than the
independent contractor contractual relationship established hereby. Nothing
herein shall be deemed to vest in the Manager title to any of the Securitization
IP. Except as otherwise provided herein or in the other Transaction Documents,
the Manager shall not be, nor shall be deemed to be, liable for any acts or
obligations of the Securitization Entities, the Trustee, the Back-Up Manager or
the Servicer (except as set forth in Section 2.3 hereof).

Section 4.4    Merger and Resignation.

(a)    Preservation of Existence. The Manager shall not merge into any other
Person or convey, transfer or lease substantially all of its assets; provided,
however, that nothing contained in this Agreement shall be deemed to prevent
(i) the merger into the Manager of another Person, (ii) the consolidation of the
Manager and another Person, (iii) the merger of the Manager into another Person
or (iv) the sale of substantially all of the property or assets of the Manager
to another Person, so long as (A) the surviving Person of the merger or
consolidation or the purchaser of the assets of the Manager shall continue to be
engaged in the same line of business as the Manager and shall have the capacity
to perform its obligations hereunder with at least the same degree of care,
skill and diligence as measured by customary practices with which the Manager is
required to perform such obligations hereunder, (B) in the case of a merger,

 

33



--------------------------------------------------------------------------------

consolidation or sale, the surviving Person of the merger or the purchaser of
the assets of the Manager shall expressly assume the obligations of the Manager
under this Agreement and expressly agree to be bound by all other provisions
applicable to the Manager under this Agreement in a supplement to this Agreement
in form and substance reasonably satisfactory to the Trustee and the Control
Party and (C) with respect to such event, in and of itself, the Rating Agency
Condition has been satisfied.

(b)    Resignation. The Manager shall not resign from the rights, powers,
obligations and duties hereby imposed on it except upon determination that
(A) the performance of its duties hereunder is no longer permissible under
applicable Requirements of Law and (B) there is no reasonable action that the
Manager could take to make the performance of its duties hereunder permissible
under applicable Requirements of Law. Any such determination permitting the
resignation of the Manager pursuant to clause (A) above shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee, the Back-Up Manager
and the Control Party. No such resignation shall become effective until a
Successor Manager shall have assumed the responsibilities and obligations of the
Manager in accordance with Section 6.1(a). The Trustee, the Securitization
Entities, the Back-Up Manager, the Control Party, the Servicer and the Rating
Agencies shall be notified of such resignation in writing by the Manager. From
and after such effectiveness, the Successor Manager shall be, to the extent of
the assignment, the “Manager” hereunder. Except as provided above in this
Section 4.4 the Manager may not assign this Agreement or any of its rights,
powers, duties or obligations hereunder.

(c)    Term of Manager’s Obligations. Except as provided in Section 4.4(a) and
Section 4.4(b), the duties and obligations of the Manager under this Agreement
commenced on the Closing Date, are continuing on the Restatement Date and shall
continue until this Agreement shall have been terminated as provided in
Section 6.1(a) or Section 8.1, and shall survive the exercise by any
Securitization Entity, the Trustee or the Control Party of any right or remedy
under this Agreement (other than the right of termination pursuant to
Section 6.1(a)), or the enforcement by any Securitization Entity, the Trustee,
the Servicer, the Back-Up Manager, the Control Party, the Controlling
Class Representative or any Noteholder of any provision of the Indenture, the
Notes, this Agreement or the other Transaction Documents.

Section 4.5    Notice of Certain Events. The Manager shall give written notice
to the Trustee, the Back-Up Manager, the Servicer and the Rating Agencies
promptly upon the occurrence of any of the following events (but in any event no
later than five (5) Business Days after the Manager has Actual Knowledge of the
occurrence of such an event): (a) the Manager, the Securitization Entities or
any Affiliate thereof shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (b) any
“accumulated funding deficiency” or failure to meet “minimum funding standard”
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of either the Securitization Entities or any Affiliate thereof, (c) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Control Party, likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (d) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (e) the Manager, the Securitization Entities or

 

34



--------------------------------------------------------------------------------

any Affiliate thereof incur, or in the reasonable opinion of the Control Party
are likely to incur, any liability in connection with a complete or partial
withdrawal from, or the Insolvency, Reorganization or termination of, a
Multiemployer Plan; (f) any other event or condition shall occur or exist with
respect to a Plan (but in each case in clauses (a) through (f) above, only if
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to result in a Material Adverse Effect); (g) a
Manager Termination Event, an Event of Default, a Hot Back-Up Management Trigger
Event, a Warm Back-Up Management Trigger Event or Rapid Amortization Event or
any event which would, with the passage of time or giving of notice or both,
would become one or more of the same; or (h) any action, suit, investigation or
proceeding pending or, to the Actual Knowledge of the Manager, threatened
against or affecting the Manager, before or by any court, administrative agency,
arbitrator or governmental body having jurisdiction over the Manager or any of
its properties either asserting the illegality, invalidity or unenforceability
of any of the Transaction Documents, seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of any of
the Transaction Documents or that would reasonably be expected to result in a
Material Adverse Effect.

Section 4.6    Capitalization. The Manager shall have sufficient capital to
perform all of its obligations under this Agreement at all times from the
Closing Date and until the Indenture has been terminated in accordance with the
terms thereof.

Section 4.7    Maintenance of Separateness. The Manager covenants that, except
as otherwise contemplated by the Transaction Documents:

(a)    the books and records of the Securitization Entities shall be maintained
separately from those of the Manager and each of its Affiliates that is not a
Securitization Entity;

(b)    the Manager shall observe (and shall cause each of its Affiliates that is
not a Securitization Entity to observe) corporate and limited liability company
formalities in its dealings with any Securitization Entity;

(c)    all financial statements of the Manager that are consolidated to include
any Securitization Entity and that are distributed to any party shall contain
detailed notes clearly stating that (i) all of such Securitization Entity’s
assets are owned by such Securitization Entity and (ii) such Securitization
Entity is a separate entity and has separate creditors;

(d)    except as contemplated under Sections 2.2(d), 2.2(e), 2.2(f) and 2.2(g),
of this Agreement, the Manager shall not (and shall not permit any of its
Affiliates that is not a Securitization Entity to) commingle its funds with any
funds of any Securitization Entity; provided that the foregoing shall not
prohibit the Manager or any successor to or assignee of the Manager from holding
funds of the Securitization Entities in its capacity as Manager for such entity
in a segregated account identified for such purpose;

(e)    the Manager shall (and shall cause each of its Affiliates that is not a
Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity, and each of the Manager and each of its Affiliates that
is not a Securitization Entity shall be compensated at market rates for any
services it renders or otherwise furnishes to any

 

35



--------------------------------------------------------------------------------

Securitization Entity, it being understood that the Weekly Management Fee, the
Supplemental Management Fee and the Collateral Transaction Documents are
representative of such arm’s length relationship;

(f)    the Manager shall not be, and shall not hold itself out to be, liable for
the debts of any Securitization Entity or the decisions or actions in respect of
the daily business and affairs of any Securitization Entities and the Manager
shall not permit any Securitization Entities to hold the Manager out to be
liable for the debts of such Securitization Entity or the decisions or actions
in respect of the daily business and affairs of such Securitization Entity; and

(g)    upon an officer or other responsible party of the Manager obtaining
Actual Knowledge that any of the foregoing provisions in this Section 4.7 has
been breached or violated in any material respect, the Manager shall promptly
notify the Trustee, the Back-Up Manager, the Control Party and the Rating
Agencies of same and shall take such actions as may be reasonable and
appropriate under the circumstances to correct and remedy such breach or
violation as soon as reasonably practicable under such circumstances.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1    Representations and Warranties Made in Respect of New Assets.

(a)    New Franchise Agreements. As of the applicable New Asset Addition Date
with respect to a New Franchise Agreement acquired or entered into on such New
Asset Addition Date, the Manager shall represent and warrant to the
Securitization Entities, the Trustee and the Servicer that: (i) such New
Franchise Agreement does not contain terms and conditions that are reasonably
expected to result in (A) a material decrease in the amount of Collections or
Retained Collections constituting Franchisee Payments, taken as a whole, (B) a
material adverse change in the nature, quality or timing of Collections
constituting Franchisee Payments, taken as a whole, or (C) a material adverse
change in the types of underlying assets generating Collections constituting
Franchisee Payments, taken as a whole, in each case when compared to the amount,
nature or quality of, or types of assets generating, Collections that could have
been reasonably expected to result had such New Franchise Agreement been entered
into in accordance with the then-current Franchise Documents; (ii) such New
Franchise Agreement is genuine, and is the legal, valid and binding obligation
of the parties thereto and is enforceable against the parties thereto in
accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law); (iii) such New Franchise Agreement complies in all material respects with
all applicable Requirements of Law; (iv) the Franchisee related to such
agreement is not the subject of a bankruptcy proceeding; (v) royalty fees
payable pursuant to such New Franchise Agreement are payable by the related
Franchisee at least monthly; (vi) except as required by applicable Requirements
of Law, such New Franchise Agreement contains no contractual rights of set-off;
and (vii) except as required by applicable Requirements of Law, such New
Franchise Agreement is freely assignable by the applicable Securitization
Entities.

 

36



--------------------------------------------------------------------------------

(b)    New Franchisee Notes and New Equipment Leases. As of the applicable New
Asset Addition Date with respect to a New Franchisee Note or New Equipment Lease
acquired or entered into on such New Asset Addition Date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that: (i) such agreement is genuine, and is the legal, valid and
binding obligation of the parties thereto and is enforceable against the parties
thereto in accordance with its terms (except as such enforceability may be
limited by bankruptcy or insolvency laws and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law); (ii) such agreement complies in all material respects with
all applicable Requirements of Law; (iii) the Franchisee related to such
agreement is not the subject of a bankruptcy proceeding; and (iv) except as
required by applicable Requirements of Law, such agreement is freely assignable
by the applicable Securitization Entities.

(c)    New Product Sourcing Agreements. As of the applicable New Asset Addition
Date with respect to a New Product Sourcing Agreement acquired or entered into
on such New Asset Addition Date, the Manager shall represent and warrant to the
Securitization Entities, the Trustee and the Servicer that: (i) such New Product
Sourcing Agreement is genuine, and is the legal, valid and binding obligation of
the parties thereto and is enforceable against the parties thereto in accordance
with its terms (except as such enforceability may be limited by bankruptcy or
insolvency laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law) and
(ii) such New Product Sourcing Agreement complies in all material respects with
all applicable Requirements of Law.

(d)    New Owned Real Property. As of the applicable New Asset Addition Date
with respect to New Owned Real Property acquired on such date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that: (i) the applicable Franchise Entity holds fee simple title to the
premises of such New Owned Real Property, free and clear of all Liens (other
than Permitted Liens); (ii) such New Owned Real Property is leased or expected
to be leased to a Franchisee or (in the case of the site of a Company
Restaurant) a Non-Securitization Entity; (iii) the applicable Franchise Entity
is not in material default in any respect in the performance, observance or
fulfillment of any obligations, covenants or conditions applicable to such New
Owned Real Property, the violation of which could create a reversion of title to
such New Owned Real Property to any Person; (iv) to the Manager’s Actual
Knowledge, the use of such New Owned Real Property complies in all material
respects with all applicable legal requirements, including building and zoning
ordinances and codes and the certificate of occupancy issued for such property;
(v) neither the applicable Franchise Entity nor, to the Actual Knowledge of the
Manager, any Person leasing such property from the applicable Franchise Entity,
is in material default under any lease of such property and no condition or
event exists, that, after the notice or lapse of time or both, would constitute
a material default thereunder by such Franchise Entity or, to the Actual
Knowledge of the Manager, by any other party thereto; (vi) no condemnation or
similar proceeding has been commenced nor, to the Actual Knowledge of the
Manager, is threatened with respect to all or any material portion of such New
Owned Real Property; (vii) all material certifications, permits, licenses and
approvals, including certificates of completion and occupancy permits required
for the legal use, occupancy and operation of the Branded Restaurant on such New
Owned Real Property, if such property is open for business, have been obtained
and are in full force and

 

37



--------------------------------------------------------------------------------

effect; and (viii) the Manager has paid, caused to be paid, or confirmed that
all taxes required to be paid by the applicable Franchise Entity in connection
with the acquisition of such New Owned Real Property have been paid in full from
funds of the Securitization Entities.

(e)    New Leased Real Property. As of the applicable New Asset Addition Date
with respect to New Franchised Restaurant Leases (“New Leased Real Property”)
acquired or entered into on such New Asset Addition Date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that: (i) if applicable, such New Leased Real Property is sub-leased by
the applicable Franchise Entity to a Franchisee or (in the case of the site of a
Company Restaurant) a Non-Securitization Entity; (ii) if requested by the
Trustee or the Control Party in writing, the Manager will make available to the
Trustee or Control Party, as applicable, full and complete copies of the lease
documents related to such New Leased Real Property; (iii) no material default by
the applicable Franchise Entity, or to the Actual Knowledge of the Manager, by
any other party, exists under any provision of such lease, and no condition or
event exists, that, after the notice or lapse of time or both, would constitute
a material default thereunder by such Franchise Entity or, to the Actual
Knowledge of the Manager, by any other party; (iv) to Manager’s Actual
Knowledge, such New Leased Real Property, and the use thereof, complies in all
material respects with all applicable legal requirements, including building and
zoning ordinances and codes and the certificate of occupancy issued for such
property; (v) neither the applicable Franchise Entity, nor, to the Actual
Knowledge of the Manager, the related sub-lessee has committed any act or
omission affording any Governmental Authority the right of forfeiture against
such property; (vi) no condemnation or similar proceeding has been commenced
nor, to the Actual Knowledge of the Manager, is threatened with respect to all
or any material portion of such New Leased Real Property; (vii) all policies of
insurance (a) required to be maintained by the applicable Franchise Entity under
such lease and (b) to the Actual Knowledge of the Manager, required to be
maintained by the Franchisee under the related sub-lease, if applicable, are
valid and in full force and effect; and (viii) all material certifications,
permits, licenses and approvals, including certificates of completion and
occupancy permits required for the legal use, occupancy and operation of the
Branded Restaurant on such New Leased Real Property, if such property is open
for business, have been obtained and are in full force and effect;.

(f)    The Manager has not since the Closing Date and will not enter into any
lease included in the New Real Estate Assets after the Closing Date which
(i) requires Dine Brands Global or its Affiliates (other than the Securitization
Entities) to provide a guaranty of any obligation of any Securitization Entity
or (ii) includes any event of default under such lease on the part of any
Securitization Entity due to a bankruptcy of Dine Brands Global or its
Affiliates (other than the Securitization Entities) unless, in each case, such
lease replaces a Contributed Franchised Restaurant Lease containing such
requirement or event of default or was entered into prior to the Closing Date.

Section 5.2    Assets Acquired After the Closing Date.

(a)    The Manager has caused and will be required to continue to cause the
applicable Franchise Entity to enter into or acquire each of the following, to
the extent entered into or acquired after the Closing Date: (a) all New
Franchise Agreements, New Development Agreements, New Franchisee Notes, New
Equipment Leases and New Product Sourcing

 

38



--------------------------------------------------------------------------------

Agreements, (b) all Licensee-Developed IP and Manager-Developed IP and (c) all
New Real Estate Assets. The Manager may, but shall not be obligated to, cause
the Securitization Entities to enter into, develop or acquire assets other than
the foregoing from time to time; provided that the entry into, development or
acquisition of any material assets that are not reasonably ancillary to the
restaurant business or the foodservice industry shall require the prior
satisfaction of the Rating Agency Condition and the prior written consent of the
Control Party. Unless otherwise agreed to in writing by the Control Party, the
entry into, development or acquisition of assets by the Securitization Entities
will be subject to all applicable provisions of the Indenture, this Management
Agreement, the IP License Agreements and the other relevant Transaction
Documents.

(b)    Unless otherwise agreed to in writing by the Control Party, any
contribution to, or development or acquisition by, any Franchise Entity of
assets obtained after the Closing Date described in Section 5.2(a) shall be
subject to all applicable provisions of the Indenture, this Agreement (including
the applicable representations and warranties and covenants in Articles II and V
of this Agreement), the IP License Agreements and the other Transaction
Documents. Any Franchise Agreement that is obtained after the Closing Date as
described in Section 5.2(a) shall be deemed to be a New Franchise Agreement for
the purposes of this Agreement.

Section 5.3    Securitization IP. All Securitization IP shall be owned solely by
the applicable Franchise Entity and shall not be assigned, transferred or
licensed out by the Franchise Entity or Franchise Entities to any other entity
other than as permitted or provided under the Transaction Documents.

Section 5.4    Allocated Note Amount. The Manager will recalculate the Allocated
Note Amount attributable to each Franchise Asset and Real Estate Asset as of
each date on which the Manager or other applicable Non-Securitization Entity is
required to reacquire such assets in accordance with the Contribution Agreement
or this Agreement. The Allocated Note Amount determined by the Manager in such
manner shall be (i) recorded in the books and records of the Manager and
(ii) reported to the Servicer.

Section 5.5    Specified Non-Securitization Debt Cap. Following the Closing
Date, Dine Brands Global has not and shall not permit the other
Non-Securitization Entities to incur any additional Indebtedness for borrowed
money (“Specified Non-Securitization Debt”) if, after giving effect to such
incurrence (and any repayment of Specified Non-Securitization Debt on such
date), such incurrence would cause the aggregate outstanding principal amount of
the Specified Non-Securitization Debt of the Non-Securitization Entities as of
such date to exceed $50,000,000 (the “Specified Non-Securitization Debt Cap”);
provided that the Specified Non-Securitization Debt Cap shall not be applicable
to Specified Non-Securitization Debt that is (i) issued or incurred to refinance
the Notes in whole, (ii) in excess of the Specified Non-Securitization Debt Cap
if (a) the creditors (excluding (x) any creditor with respect to an aggregate
amount of outstanding Indebtedness less than $100,000 and (y) any Indebtedness
incurred by any Person prior to such Person becoming an Affiliate of a
Non-Securitization Entity) under and with respect to such Indebtedness execute a
non-disturbance agreement with the Trustee, as directed by the Manager and in a
form reasonably satisfactory to the Servicer and the Trustee, that acknowledges
the terms of the Securitization Transactions including the

 

39



--------------------------------------------------------------------------------

bankruptcy remote status of the Securitization Entities and their assets and
(b) after giving pro forma effect to the incurrence of such Indebtedness (and
any repayment of existing Indebtedness and any related acquisition or other
transaction occurring prior to or substantially concurrently with the incurrence
of such Indebtedness), the Dine Brands Leverage Ratio is less than or equal to
6.50x, (iii) considered Indebtedness due solely to a change in accounting rules
that takes effect subsequent to the Closing Date but that was not considered
Indebtedness prior to such date, (iv) in respect of any obligation of any
Non-Securitization Entity to reimburse the Co-Issuers for any draws under any
one or more Letters of Credit, (v) in respect of intercompany notes among
Non-Securitization Entities, (vi) in respect of intercompany notes owing by any
Non-Securitization Entity to a Securitization Entity, or (vii) with respect to a
Letter of Credit that is 100% collateralized.

Section 5.6    Restrictions on Liens. The Manager shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume, permit or suffer to
exist any Lien (other than Liens in favor of the Trustee for the benefit of the
Secured Parties and any Permitted Lien set forth in clauses (a), (h) or (k) of
the definition thereof) upon the Equity Interests of any Securitization Entity.

ARTICLE VI

MANAGER TERMINATION EVENTS

Section 6.1    Manager Termination Events.

(a)    Manager Termination Events. Any of the following acts or occurrences
shall constitute a “Manager Termination Event” under this Agreement, the
assertion as to the occurrence of which may be made, and notice of which may be
given, by either a Securitization Entity, the Back-Up Manager, the Servicer or
the Trustee (acting at the direction of the Control Party):

(i)    any failure by the Manager to remit a payment required to be deposited
from a Concentration Account to the Collection Account or any other Indenture
Trust Account, within three (3) Business Days of the later of (a) its Actual
Knowledge of its receipt thereof and (b) the date such deposit is required to be
made pursuant to the Transaction Documents; provided that any inadvertent
failure to remit such a payment shall not be a breach of this clause (i) if in
an amount less than $3,000,000 and corrected within three (3) Business Days
after the Manager obtains Actual Knowledge thereof (it being understood that the
Manager will not be responsible for the failure of the Trustee to remit funds
that were received by the Trustee from or on behalf of the Manager in accordance
with the applicable Transaction Documents);

(ii)    the DSCR as calculated as of any Quarterly Calculation Date is less than
1.20x (for this purpose, clause (D) of the definition of “Debt Service” shall
not apply when calculating the DSCR);

 

40



--------------------------------------------------------------------------------

(iii)    any failure by the Manager to provide any required certificate or
report set forth in Sections 4.1(a), (c), (d), (e), (f), (g) or (h) of the Base
Indenture within three (3) Business Days of its due date;

(iv)    a material default by the Manager in the due performance and observance
of any provision of this Agreement or any other Transaction Document (other than
as described above) to which it is party and the continuation of such default
for a period of 30 days after the Manager has been notified thereof in writing
by any Securitization Entity or the Control Party; provided, however, that as
long as the Manager is diligently attempting to cure such default (so long as
such default is capable of being cured), such cure period shall be extended by
an additional period as may be required to cure such default, but in no event by
more than an additional 30 days; and provided, further, that any default related
to transfer of a Defective New Asset pursuant to the terms of this Agreement
shall be deemed cured for purposes hereof upon payment in full by the Manager of
liquidated damages in an amount equal to the Indemnification Amount to the
Collection Account; provided, further, that no Manager Termination Event shall
occur unless this clause (iv) due to the breach of any covenant relating to any
New Asset set forth in Article V so long as the Manager has complied with
Sections 2.7(b) and 2.7(c) with respect to such breach;

(v)    any representation, warranty or statement of the Manager made in this
Agreement or any other Transaction Document or in any certificate, report or
other writing delivered pursuant thereto that is not qualified by materiality or
the definition of “Material Adverse Effect” proves to be incorrect in any
material respect, or any such representation, warranty or statement of the
Manager that is qualified by materiality or the definition of “Material Adverse
Effect” proves to be incorrect, in each case as of the time when the same was
made or deemed to have been made or as of any other date specified in such
document or agreement; provided that if any such breach is capable of being
remedied within 30 days after the Manager has obtained Actual Knowledge of such
breach or the Manager’s receipt of written notice thereof, then a Manager
Termination Event shall only occur under this clause (v) as a result of such
breach if it is not cured in all material respects by the end of such 30-day
period; provided, further, that no Manager Termination Event shall occur under
this clause (v) due to the breach of a representation or warranty relating to
any New Asset set forth in Article V so long as the Manager has complied with
Sections 2.7(b) and 2.7(c) with respect to such breach;

(vi)    an Event of Bankruptcy with respect to the Manager shall have occurred;

(vii)    any final, non-appealable order, judgment or decree is entered in any
proceedings against the Manager by a court of competent jurisdiction decreeing
the dissolution of the Manager and such order, judgment or decree remains
unstayed and in effect for more than ten (10) days;

(viii)    a final non-appealable judgment for an amount in excess of $35,000,000
(exclusive of any portion thereof which is insured) is rendered against the

 

41



--------------------------------------------------------------------------------

Manager by a court of competent jurisdiction and is not discharged or stayed
within 60 days of the date when due;

(ix)    an acceleration of more than $35,000,000 of the Indebtedness of the
Manager which Indebtedness has not been discharged or which acceleration has not
been rescinded and annulled;

(x)    this Agreement or a material portion thereof ceases to be in full force
and effect or enforceable in accordance with its terms (other than in accordance
with the express termination provisions hereof) or the Manager asserts as much
in writing;

(xi)    a failure by the Manager or any direct or indirect subsidiary of the
Manager (other than the Securitization Entities) to comply with the Dine Brands
Global Specified Non-Securitization Debt Cap, and such failure has continued for
a period of 45 days after the Manager has been notified in writing by any
Securitization Entity, the Control Party, the Back-Up Manager or the Trustee, or
otherwise has obtained Actual Knowledge of such non-compliance; or

(xii)    the occurrence of a Change in Management following the occurrence of a
Change of Control.

If a Manager Termination Event has occurred and is continuing, the Control Party
(acting at the direction of the Controlling Class Representative) may direct the
Trustee in writing to terminate the Manager in its capacity as such by the
delivery of a termination notice (a “Termination Notice”) to the Manager (with a
copy to each of the Securitization Entities, the Back-Up Manager and the Rating
Agencies); provided that the delivery of a Termination Notice shall not be
required in the circumstances set forth in clause (vi) or (vii) above. If the
Trustee, acting at the direction of the Control Party (acting at the direction
of the Controlling Class Representative), delivers a Termination Notice to the
Manager pursuant to this Agreement (or automatically upon the occurrence of any
Manager Termination Event relating to the Manager Termination Events described
in clause (vi) or (vii) above), all rights, powers, duties, obligations and
responsibilities of the Manager under this Agreement and the other Transaction
Documents (other than with respect to the payment of Indemnification Amounts),
including with respect to the Accounts or otherwise, will vest in and be assumed
by the Successor Manager appointed by the Control Party (acting at the direction
of the Controlling Class Representative). If no Successor Manager has been
appointed by the Control Party (acting at the direction of the Controlling
Class Representative), the Back-Up Manager will serve as the Successor Manager
and will work with the Servicer to implement the Transition Plan until a
Successor Manager (other than the Back-Up Manager) has been appointed by the
Control Party (acting at the direction of the Controlling Class Representative).

(b)    From and during the continuation of a Manager Termination Event, each
Securitization Entity and the Trustee (acting at the direction of the Control
Party) are hereby irrevocably authorized and empowered to execute and deliver,
on behalf of the Manager, as attorney-in-fact or otherwise, all documents and
other instruments (including any notices to Franchisees deemed necessary or
advisable by the applicable Securitization Entity or the Control

 

42



--------------------------------------------------------------------------------

Party), and to do or accomplish all other acts or take other measures necessary
or appropriate, to effect such vesting and assumption.

Section 6.2    Manager Termination Event Remedies. If the Trustee, acting at the
written direction of the Control Party (acting at the direction of the
Controlling Class Representative), delivers a Termination Notice to the Manager
pursuant to Section 6.1(a) (or automatically upon the occurrence of any Manager
Termination Event described in clauses (vi) or (vii) of Section 6.1(a)), all
rights, powers, duties, obligations and responsibilities of the Manager under
this Agreement (other than with respect to the obligation to pay any
Indemnification Amounts) and the other Transaction Documents, including with
respect to the Managed Assets, the Indenture Trust Accounts, the Management
Accounts, the Advertising Fund Accounts or otherwise shall vest in and be
assumed by the Successor Manager.

Section 6.3    Manager’s Transitional Role.

(a)    Disentanglement. Following the delivery of a Termination Notice to the
Manager pursuant to Section 6.1(a) or Section 6.2 above or notice of resignation
of the Manager pursuant to Section 4.4(b), the Manager shall cooperate with the
Back-Up Manager and the Control Party in connection with the implementation of
the Transition Plan and the complete transition to a Successor Manager, without
interruption or adverse impact on the provision of Services (the
“Disentanglement”). The Manager shall cooperate fully with the Successor Manager
and otherwise promptly take all actions required to assist in effecting a
complete Disentanglement and shall follow any directions that may be provided by
the Back-Up Manager and the Control Party. The Manager shall provide all
information and assistance regarding the terminated Services required for
Disentanglement, including data conversion and migration, interface
specifications, and related professional services. All services relating to
Disentanglement, including all reasonable training for personnel of the Back-Up
Manager, the Successor Manager or the Successor Manager’s designated alternate
service provider in the performance of the Services, will be deemed a part of
the Services to be performed by the Manager. The Manager will be entitled to
reimbursement of its actual costs for the provision of any Disentanglement
services.

(b)    Fees and Charges for the Disentanglement Services. Upon the Successor
Manager’s assumption of the obligation to perform all Services hereunder, the
Manager shall be entitled to reimbursement of its actual costs for the provision
of any Disentanglement Services.

(c)    Duration of Obligations. The Manager’s obligation to provide
Disentanglement Services will continue during the period commencing on the date
that a Termination Notice is delivered and ending on the date on which the
Successor Manager or the re-engaged Manager assumes all of the obligations of
the Manager hereunder (the “Disentanglement Period”).

(d)    Sub-managing Arrangements; Authorizations.

(i)    With respect to each Sub-managing Arrangement and unless the Control
Party elects to terminate such Sub-managing Arrangement in accordance with
Section 2.10, the Manager shall:

 

43



--------------------------------------------------------------------------------

(x)    assign to the Successor Manager (or such Successor Manager’s designated
alternate service provider) all of the Manager’s rights under such Sub-managing
Arrangement to which it is party used by the Manager in performance of the
transitioned Services; and

(y)    procure any third party authorizations necessary to grant the Successor
Manager (or such Successor Manager’s designated alternate service provider) the
use and benefit of such Sub-managing Arrangement to which it is party (used by
the Manager in performing the transitioned Services), pending their assignment
to the Successor Manager under this Agreement.

(ii)    If the Control Party elects to terminate such Sub-managing Arrangement
in accordance with Section 2.10, the Manager shall take all reasonable actions
necessary or reasonably requested by the Control Party to accomplish a complete
transition of the Services performed by such Sub-manager to the Successor
Manager, or to any alternate service provider designated by the Control Party,
without interruption or adverse impact on the provision of Services.

Section 6.4    Intellectual Property. Within thirty (30) days of termination of
this Agreement for any reason, the Manager shall deliver and surrender up to the
Franchise Entities (with a copy to the Successor Manager and the Servicer) any
and all products, materials, or other physical objects containing the Trademarks
included in the Securitization IP or Confidential Information of the Franchise
Entities and any copies of copyrighted works included in the Securitization IP
in the Manager’s possession or control, and shall terminate all use of all
Securitization IP, including Trade Secrets; provided that (for the avoidance of
doubt) any rights granted to Dine Brands Global and the other Non-Securitization
Entities as licensees pursuant to the Dine Brands Global IP Licenses and the
Company Restaurant Licenses shall continue pursuant to the terms thereof
notwithstanding the termination of this Agreement and/or Dine Brands Global’s
role as Manager.

Section 6.5    Third Party Intellectual Property. The Manager shall assist and
fully cooperate with the Successor Manager or its designated alternate service
provider in obtaining any necessary licenses or consents to use any third party
Intellectual Property then being used by the Manager or any Sub-manager. The
Manager shall assign any such license or sublicense directly to the Successor
Manager or its designated alternate service provider to the extent the Manager
has the rights to assign such agreements to the Successor Manager or such
service provider without incurring any additional cost.

Section 6.6    No Effect on Other Parties. Upon any termination of the rights
and powers of the Manager from time to time pursuant to Section 6.1 or upon any
appointment of a Successor Manager, all the rights, powers, duties, obligations,
and responsibilities of the Securitization Entities or the Trustee under this
Agreement, the Indenture and the other Transaction Documents shall remain
unaffected by such termination or appointment and shall remain in full force and
effect thereafter, except as otherwise expressly provided in this Agreement or
in the Indenture.

 

44



--------------------------------------------------------------------------------

Section 6.7    Rights Cumulative. All rights and remedies from time to time
conferred upon or reserved to the Securitization Entities, the Trustee, the
Servicer, the Control Party, the Back-Up Manager and the Noteholders or to any
or all of the foregoing are cumulative, and none is intended to be exclusive of
another or any other right or remedy which they may have at law or in equity.
Except as otherwise expressly provided herein, no delay or omission in insisting
upon the strict observance or performance of any provision of this Agreement, or
in exercising any right or remedy, shall be construed as a waiver or
relinquishment of such provision, nor shall it impair such right or remedy.
Every such right and remedy may be exercised from time to time and as often as
deemed expedient.

ARTICLE VII

CONFIDENTIALITY

Section 7.1    Confidentiality.

(a)    Each of the parties hereto acknowledges that during the Term of this
Agreement such party (the “Recipient”) may receive Confidential Information from
another party hereto (the “Discloser”). Each such party (except for the Trustee,
whose confidentiality obligations shall be governed in accordance with the
Indenture) agrees to maintain the Confidential Information of the other party in
the strictest of confidence and shall not, except as otherwise contemplated
herein, at any time, use, disseminate or disclose any Confidential Information
to any Person other than (i) its officers, directors, managers, employees,
agents, advisors or representatives (including legal counsel and accountants) or
(ii) in the case of the Manager and the Securitization Entities, Franchisees and
prospective Franchisees, suppliers or other service providers under written
confidentiality agreements that contain provisions at least as protective as
those set forth in this Agreement. The Recipient shall be liable for any breach
of this Section 7.1 by any of its officers, directors, managers, employees,
agents, advisors, representatives, Franchisees and prospective Franchisees,
suppliers or other services providers and shall immediately notify Discloser in
the event of any loss or disclosure of any Confidential Information of the
Discloser. Upon termination of this Agreement, Recipient shall return to the
Discloser, or at Discloser’s request, destroy, all documents and records in its
possession containing the Confidential Information of the Discloser.
Confidential Information shall not include information that: (A) is already
known to Recipient without restriction on use or disclosure prior to receipt of
such information from the Discloser; (B) is or becomes part of the public domain
other than by breach of this Agreement by, or other wrongful act of, the
Recipient; (C) is developed by the Recipient independently of and without
reference to any Confidential Information of the Discloser; (D) is received by
the Recipient from a third party who is not under any obligation to maintain the
confidentiality of such information; or (E) is required to be disclosed by
applicable law, statute, rule, regulation, subpoena, court order or legal
process; provided that the Recipient shall promptly inform the Discloser of any
such requirement and cooperate with any attempt by the Discloser to obtain a
protective order or other similar treatment. It shall be the obligation of
Recipient to prove that such an exception to the definition of Confidential
Information exists.

(b)    Notwithstanding anything to the contrary contained in Section 7.1(a), the
Parties may use, disseminate or disclose Confidential Information (other than
Trade Secrets) to

 

45



--------------------------------------------------------------------------------

any Person in connection with the enforcement of rights of the Trustee or the
Noteholders under the Indenture or the Transaction Documents; provided, however,
that prior to disclosing any such Confidential Information:

(i)    to any such Person other than in connection with any judicial or
regulatory proceeding, such Person shall agree in writing to maintain such
Confidential Information in a manner at least as protective of the Confidential
Information as the terms of Section 7.1(a) and Recipient shall provide Discloser
with the written opinion of counsel that such disclosure contains Confidential
Information only to the extent necessary to facilitate the enforcement of such
rights of the Trustee or the Noteholders; or

(ii)    to any such Person or entity in connection with any judicial or
regulatory proceeding, Recipient will (x) promptly notify Discloser of each such
requirement and identify the documents so required thereby so that Discloser may
seek an appropriate protective order or similar treatment and/or waive
compliance with the provisions of this Agreement; (y) use reasonable efforts to
assist Discloser in obtaining such protective order or other similar treatment
protecting such Confidential Informational prior to any such disclosure; and
(z) consult with Discloser on the advisability of taking legally available steps
to resist or narrow the scope of such requirement. If, in the absence of such a
protective order or similar treatment, the Recipient is nonetheless required by
law to disclose any part of Discloser’s Confidential Information, then the
Recipient may disclose such Confidential Information without liability under
this Agreement, except that the Recipient will furnish only that portion of the
Confidential Information which is legally required.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.1    Termination of Agreement. The respective duties and obligations
of the Manager and the Securitization Entities created by this Agreement
commenced on the Closing Date, are continuing on the Restatement Date and shall
commence on the date hereof and shall, unless earlier terminated pursuant to
Section 6.1(a), terminate upon the satisfaction and discharge of the Indenture
pursuant to Section 12.1 of the Base Indenture (the “Term”). Upon termination of
this Agreement pursuant to this Section 8.1, the Manager shall pay over to the
applicable Securitization Entity or any other Person entitled thereto all
proceeds of the Managed Assets held by the Manager.

Section 8.2    Survival. The provisions of Section 2.1(c), Section 2.7,
Section 2.8, Section 5.1, Article VI or Article VII and this Section 8.2,
Section 8.4, Section 8.5 and Section 8.9 shall survive termination of this
Agreement.

Section 8.3    Amendment. (a) This Agreement may only be amended from time to
time in writing, upon the written consent of the Trustee (acting at the
direction of the Control Party), the Securitization Entities, the Manager, the
Back-up Manager and the Control Party; provided that no consent of the Trustee
or the Control Party shall be required in connection with any amendment to
accomplish any of the following:

 

46



--------------------------------------------------------------------------------

(i)    to correct or amplify the description of any required activities of the
Manager;

(ii)    to add to the duties or covenants of the Manager for the benefit of any
Noteholders or any other Secured Parties, or to add provisions to this Agreement
so long as such action does not modify the Managing Standard, adversely affect
the enforceability of the Securitization IP, or materially adversely affect the
interests of the Noteholders;

(iii)    to correct any manifest error or to cure any ambiguity, defect or
provision that may be inconsistent with the terms of the Base Indenture or any
other Transaction Document, or to correct or supplement any provision herein
that may be inconsistent with the terms of the Base Indenture or any offering
memorandum;

(iv)    to evidence the succession of another Person to any party to this
Agreement;

(v)    to comply with Requirements of Law; or

(vi)    to take any action necessary and appropriate to facilitate the
origination of new Managed Documents, the acquisition and management of Real
Estate Assets, or the management and preservation of the Managed Documents, in
each case, in accordance with the Managing Standard.

(b)    Promptly after the execution of any such amendment, the Manager shall
send to the Trustee, the Servicer, the Back-Up Manager and each Rating Agency a
conformed copy of such amendment, but the failure to do so shall not impair or
affect its validity.

(c)    Any such amendment or modification effected contrary to the provisions of
this Section 8.3 shall be null and void.

Section 8.4    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CHOICE OF LAW RULES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

Section 8.5    Notices. All notices, requests or other communications desired or
required to be given under this Agreement shall be in writing and shall be sent
by (a) certified or registered mail, return receipt requested, postage prepaid,
(b) national prepaid overnight delivery service, (c) telecopy or other facsimile
transmission (following with hard copies to be sent by national prepaid
overnight delivery service) or electronic mail (of a .pdf or other similar
file), or (d) personal delivery with receipt acknowledged in writing, to the
address set forth in Section 14.1 of the Base Indenture. If the Indenture or
this Agreement permits reports to be posted to a password-protected website,
such reports shall be deemed delivered when posted on such website. Any party
hereto may change its address for notices hereunder by giving notice of such
change to the other parties hereto, with a copy to the Control Party. Any change
of address of a Noteholder shown on a Note Register shall, after the date of
such change, be effective to change the address for such Noteholder hereunder.
All notices and demands to any Person

 

47



--------------------------------------------------------------------------------

hereunder shall be deemed to have been given either at the time of the delivery
thereof at the address of such Person for notices hereunder, or on the third day
after the mailing thereof to such address, as the case may be.

Section 8.6    Acknowledgement. Without limiting the foregoing, the Manager
hereby acknowledges that, on the Closing Date, the Securitization Entities have
pledged to the Trustee under the Indenture and the Guarantee and Collateral
Agreement (which pledge is in full force and effect and continuing as of the
Restatement Date), as applicable, all of such Securitization Entities’ right and
title to, and interest in, this Agreement and the Collateral, and such pledge
includes all of such Securitization Entities’ rights, remedies, powers and
privileges, and all claims of such Securitization Entities’ against the Manager,
under or with respect to this Agreement (whether arising pursuant to the terms
of this Agreement or otherwise available at law or in equity), including (i) the
rights of such Securitization Entities and the obligations of the Manager
hereunder and (ii) the right, at any time, to give or withhold consents,
requests, notices, directions, approvals, demands, extensions or waivers under
or with respect to this Agreement or the obligations in respect of the Manager
hereunder to the same extent as such Securitization Entities may do. The Manager
hereby consents to such pledges described above, acknowledges and agrees that
(x) the Servicer (in its capacity as Servicer and as the Control Party) shall be
a third-party beneficiary of the rights of such Securitization Entities arising
hereunder and (y) the Trustee and the Control Party may, to the extent provided
in the Indenture and the Guarantee and Collateral Agreement, enforce the
provisions of this Agreement, exercise the rights of such Securitization
Entities and enforce the obligations of the Manager hereunder without the
consent of such Securitization Entities.

Section 8.7    Severability of Provisions. If one or more of the provisions of
this Agreement shall be for any reason whatever held invalid or unenforceable,
such provisions shall be deemed severable from the remaining covenants,
agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions, or the rights of any parties hereto. To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect.

Section 8.8    Delivery Dates. If the due date of any notice, certificate or
report required to be delivered by the Manager hereunder falls on a day that is
not a Business Day, the due date for such notice, certificate or report shall be
automatically extended to the next succeeding day that is a Business Day.

Section 8.9    Limited Recourse. The obligations of the Securitization Entities
under this Agreement are solely the limited liability company obligations of the
Securitization Entities. The Manager agrees that the Securitization Entities
shall be liable for any claims that it may have against the Securitization
Entities only to the extent that funds or assets are available to pay such
claims pursuant to the Indenture and that, to the extent that any such claims
remain unpaid after the application of such funds and assets in accordance with
the Indenture, such claims shall be extinguished.

Section 8.10    Binding Effect; Assignment; Third Party Beneficiaries. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the respective

 

48



--------------------------------------------------------------------------------

successors and assigns of the parties hereto. Any assignment of this Agreement
without the written consent of the Control Party shall be null and void. Each of
the Back-Up Manager and the Servicer (in its capacities as Control Party and
Servicer) is an intended third party beneficiary of this Agreement and may
enforce the Agreement as though a party hereto.

Section 8.11    Article and Section Headings. The Article and Section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 8.12    Concerning the Trustee. In acting under this Agreement, the
Trustee shall be afforded the rights, privileges, protections, immunities and
indemnities set forth in the Indenture as if fully set forth herein.

Section 8.13    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts (including by facsimile or other electronic means
of communication), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same agreement.

Section 8.14    Entire Agreement. This Agreement, together with the Indenture
and the other Transaction Documents and the Managed Documents constitute the
entire agreement and understanding among the parties with respect to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement, the Indenture, the other
Transaction Documents and the Managed Documents.

Section 8.15    Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process.

(a)    The parties hereto each hereby waives any right to have a jury
participate in resolving any dispute, whether in contract, tort or otherwise,
arising out of, connected with, relating to or incidental to the transactions
contemplated by this Agreement.

(b)    The parties hereto each hereby irrevocably submits (to the fullest extent
permitted by applicable law) to the non-exclusive jurisdiction of any New York
state or federal court sitting in the borough of Manhattan, New York City, State
of New York, over any action or proceeding arising out of or relating to this
Agreement or any Transaction Documents, and the parties hereto hereby
irrevocably agree that all claims in respect of such action or proceeding shall
be heard and determined in such New York state or federal court. The parties
hereto each hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection each may now or hereafter have, to remove any such
action or proceeding, once commenced, to another court on the grounds of forum
non conveniens or otherwise.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.5. Nothing in this Agreement
shall affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 8.16    Joinder of New Franchise Entities.

In the event any Co-Issuer shall form an Additional Franchise Entity pursuant to
Section 8.24 of the Base Indenture, such Additional Franchise Entity shall
execute and deliver to the

 

49



--------------------------------------------------------------------------------

Manager and the Trustee (i) a Joinder Agreement substantially in the form of
Exhibit B and (ii) Power of Attorney(s) in the form of Exhibit A-1 (in the case
of any Additional IP Holder) and Exhibit A-2 (in the case of each New Franchise
Entity), and such New Franchise Entity shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Franchise
Entity party hereto on the Closing Date.

Section 8.17    Amendment and Restatement. The execution and delivery of this
Agreement shall constitute an amendment and restatement, but not a novation, of
the Original Agreement and the obligations and liabilities of the parties hereto
under the Original Agreement. This Agreement shall amend, restate, supersede and
replace the Original Agreement in its entirety as of the Restatement Date.
Following the effectiveness hereof, all references in any Transaction Document
to the “Management Agreement’ shall mean and be a reference to this Agreement.

[The remainder of this page is intentionally left blank.]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

DINE BRANDS GLOBAL, INC., as Manager By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer IHOP FUNDING LLC, as
Co-Issuer By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer APPLEBEE’S FUNDING LLC,
as Co-Issuer By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer IHOP SPV GUARANTOR LLC,
as a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

APPLEBEE’S SPV GUARANTOR LLC, as a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer IHOP RESTAURANTS LLC, as
a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer IHOP FRANCHISOR LLC, as
a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer IHOP PROPERTY LLC, as a
Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

IHOP LEASING LLC, as a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer APPLEBEE’S RESTAURANTS
LLC, as a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer APPLEBEE’S FRANCHISOR
LLC, as a Securitization Entity By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer INTERNATIONAL HOUSE OF
PANCAKES, LLC, as a Sub-manager, solely for purposes of Section 2.10 By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

APPLEBEE’S SERVICES INC., as a Sub-manager, solely for purposes of Section 2.10
By:  

/s/ Thomas H. Song

  Name: Thomas H. Song   Title: Chief Financial Officer

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., not in its individual capacity, but solely as Trustee By:  

/s/ Jacqueline Suarez

  Name: Jacqueline Suarez   Title: Senior Trust Officer

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

CONSENT OF BACK-UP MANAGER:

FTI Consulting, Inc., as Back-Up Manager, hereby consents to the execution and
delivery of this Agreement by the parties hereto.

 

FTI CONSULTING, INC., as Back-Up Manager By:   /s/ Robert J.
Darefsky                       Name: Robert J. Darefsky   Title: Senior Managing
Director

 

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

CONSENT OF CONTROL PARTY AND SERVICER:

Midland Loan Services, a division of PNC Bank, National Association, as Control
Party and as Servicer, hereby consents to the execution and delivery of this
Agreement by the parties hereto, and as Control Party hereby directs the Trustee
to execute and deliver this Agreement.

MIDLAND LOAN SERVICES,

a division of PNC Bank, National Association

 

By:

 

/s/ David A. Eckels                    

 

Name: David A. Eckels

 

Title: Senior Vice President

 

[Signature Page to Management Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

POWER OF ATTORNEY OF IP HOLDERS

KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of September 30, 2014, as amended and restated as of
September 5, 2018 and as further amended and restated as of June 5, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Management Agreement”; all capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Management Agreement), among
IHOP Funding LLC, a Delaware limited liability company, and Applebee’s Funding
LLC, a Delaware limited liability company (each, a “Co-Issuer” and together with
their respective successors and assigns, the “Co-Issuers”), IHOP SPV Guarantor
LLC, a Delaware limited liability company, Applebee’s SPV Guarantor LLC, a
Delaware limited liability company, IHOP Restaurants LLC, a Delaware limited
liability company, IHOP Franchisor LLC, a Delaware limited liability company,
IHOP Property LLC, a Delaware limited liability company, IHOP Leasing LLC, a
Delaware limited liability company, Applebee’s Restaurants LLC, a Delaware
limited liability company, Applebee’s Franchisor LLC, a Delaware limited
liability company, and the other Franchise Entities party thereto from time to
time (collectively, the “Securitization Entities”), Dine Brands Global, Inc., a
Delaware corporation (the “Manager”) Applebee’s Services, Inc. and International
House Of Pancakes, LLC (each, a “Sub-manager”), and Citibank, N.A., as Trustee,
and consented to by Midland Loan Services, a division of PNC Bank, National
Association, as Control Party and Servicer, and FTI Consulting, Inc., as Back-Up
Manager, the undersigned Franchise Entities hereby appoint the Manager and any
and all officers thereof as its true and lawful attorney in fact, with full
power of substitution, in connection with the IP Services described below being
performed with respect to the Securitization IP, with full irrevocable power and
authority in the place of the applicable Franchise Entity that is the owner
thereof and in the name of the applicable Franchise Entity or in its own name as
agent of such Franchise Entity, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the foregoing, subject to the Management Agreement,
including, without limitation, the full power to perform:

(a)    searching, screening and clearing After-Acquired Securitization IP to
assess patentability, registrability and the risk of potential infringement;

(b)    filing, prosecuting and maintaining applications and registrations for
the Securitization IP in the applicable Franchise Entity’s name in the United
States, including timely filing of evidence of use, applications for renewal and
affidavits of use and/or incontestability, timely paying of all registration and
maintenance fees, responding to third-party oppositions of applications or
challenges to registrations, and responding to any office actions,
reexaminations, interferences, inter partes reviews, post grant reviews, or
other office or examiner requests, reviews or requirements;

(c)    monitoring third-party use and registration of Trademarks and taking
actions the Manager deems appropriate to oppose or contest the use and any
application or registration for Trademarks that could reasonably be expected to
infringe, dilute or otherwise violate the Securitization IP or the applicable
Franchise Entity’s rights therein;

 

A-1-1



--------------------------------------------------------------------------------

(d)    confirming each Franchise Entity’s legal title in and to any or all of
the Securitization IP, including obtaining written assignments of Securitization
IP to the applicable Franchise Entity and recording transfers of title in the
appropriate intellectual property registry in the United States;

(e)    with respect to each Franchise Entity’s rights and obligations under the
IP License Agreements and any Transaction Documents, monitoring the licensee’s
use of each licensed Trademark and the quality of its goods and services offered
in connection with such Trademarks, rendering any approvals (or disapprovals)
that are required under the applicable license agreement(s), and employing
reasonable means to ensure that any use of any such Trademarks by any such
licensee satisfies the quality control standards and usage provisions of the
applicable license agreement;

(f)    protecting, policing, and, in the event that the Manager becomes aware of
any unlicensed copying, imitation, infringement, dilution, misappropriation,
unauthorized use or other violation of the Securitization IP, or any portion
thereof, enforcing such Securitization IP, including, (i) preparing and
responding to cease-and-desist, demand and notice letters, and requests for a
license; and (ii) commencing, prosecuting and/or resolving claims or suits
involving imitation, infringement, dilution, misappropriation, the unauthorized
use or other violation of the Securitization IP, and seeking monetary and
equitable remedies as the Manager deems appropriate in connection therewith;
provided that each Franchise Entity shall, and agrees to, join as a party to any
such suits to the extent necessary to maintain standing;

(g)    performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Transaction Document
to be performed, prepared and/or filed by the applicable Franchise Entity,
including (i) executing and recording such financing statements (including
continuation statements) or amendments thereof or supplements thereto or such
other instruments as the Co-Issuers or the Control Party may, from time to time,
reasonably request (consistent with the obligations of the Franchise Entities to
perfect the Trustee’s lien only in the United States) in connection with the
security interests in the Securitization IP granted by each Franchise Entity to
the Trustee under the Indenture and (ii) preparing, executing and delivering
grants of security interests or any similar instruments as the Co-Issuers or the
Control Party may, from time to time, reasonably request (consistent with the
obligations of the Franchise Entities to perfect the Trustee’s lien only in the
United States) that are intended to evidence such security interests in the
Securitization IP and recording such grants or other instruments with the
relevant Governmental Authority including the PTO and the United States
Copyright Office;

(h)    taking such actions as any licensee under an IP License Agreement may
request that are required by the terms, provisions and purposes of such IP
License Agreement (or by any other agreements pursuant to which the applicable
Franchise Entity licenses the use of any Securitization IP) to be taken by the
applicable Franchise Entity, and preparing (or causing to be prepared) for
execution by each Franchise Entity all documents, certificates and other filings
as each Franchise Entity shall be required to

 

A-1-2



--------------------------------------------------------------------------------

prepare and/or file under the terms of such IP License Agreements (or such other
agreements);

(i)    paying or causing to be paid or discharged, from funds of the
Securitization Entities, any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the Securitization IP or contesting the
same in good faith;

(j)    obtaining licenses of third-party Intellectual Property for use and
sublicense in connection with the Contributed Franchised Restaurant Business and
the other assets of the Securitization Entities;

(k)    sublicensing the Securitization IP to suppliers, manufacturers,
advertisers and other service providers in connection with the provision of
products and services for use in the Contributed Franchised Restaurant Business;
and

(l)    with respect to Trade Secrets and other confidential information of each
Franchise Entity, taking all reasonable measures to maintain confidentiality and
to prevent non-confidential disclosures.

 

A-1-3



--------------------------------------------------------------------------------

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.

Dated: [                    ], 2019

 

IHOP RESTAURANTS LLC

By:

 

 

 

Name:

 

Title:

APPLEBEE’S RESTAURANTS LLC

By:

 

 

 

Name:

 

Title:

 

A-1-4



--------------------------------------------------------------------------------

STATE OF [                    ]

  

)

     

)

  

ss.:

COUNTY OF [                    ]

  

)

  

On the [●] day of [                    ], 2019, before me the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

Notary Public

 

 

A-1-5



--------------------------------------------------------------------------------

EXHIBIT A-2

POWER OF ATTORNEY OF THE SECURITIZATION ENTITIES

KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of September 30, 2014, as amended and restated as of
September 5, 2018 and as further amended and restated as of June 5, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Management Agreement”; all capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Management Agreement), among
IHOP Funding LLC, a Delaware limited liability company, and Applebee’s Funding
LLC, a Delaware limited liability company (each, a “Co-Issuer” and together with
their respective successors and assigns, the “Co-Issuers”), IHOP SPV Guarantor
LLC, a Delaware limited liability company, Applebee’s SPV Guarantor LLC, a
Delaware limited liability company, IHOP Restaurants LLC, a Delaware limited
liability company, IHOP Franchisor LLC, a Delaware limited liability company,
IHOP Property LLC, a Delaware limited liability company, IHOP Leasing LLC, a
Delaware limited liability company, Applebee’s Restaurants LLC, a Delaware
limited liability company, Applebee’s Franchisor LLC, a Delaware limited
liability company, and the other Franchise Entities party thereto from time to
time (collectively, the “Securitization Entities”), Dine Brands Global, Inc., a
Delaware corporation (the “Manager”) Applebee’s Services, Inc. and International
House Of Pancakes, LLC (each, a “Sub-manager”), and Citibank, N.A., as Trustee,
and consented to by Midland Loan Services, a division of PNC Bank, National
Association, as Control Party and Servicer, and FTI Consulting, Inc., as Back-Up
Manager, the undersigned Franchise Entities hereby appoint the Manager and any
and all officers thereof as its true and lawful attorney in fact, with full
power of substitution, in connection with the Services (as defined in the
Management Agreement) being performed with respect to the Managed Assets, with
full irrevocable power and authority in the place of each Securitization Entity
and in the name of each Securitization Entity or in its own name as agent of
each Securitization Entity, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the foregoing, subject to the Management Agreement, including,
without limitation, the full power to:

(a)    perform such functions and duties, and prepare and file such documents,
as are required under the Indenture and the other Transaction Documents to be
performed, prepared and/or filed by the Securitization Entities, including:
(i) recording such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the Trustee
and the Securitization Entities may from time to time reasonably request in
order to perfect and maintain the Lien in the Collateral granted by the
Securitization Entities to the Trustee under the Transaction Documents in
accordance with the UCC; and (ii) executing grants of security interests or any
similar instruments required under the Transaction Documents to evidence such
Lien in the Collateral; and

(b)    take such actions on behalf of each Securitization Entity as such
Securitization Entity or Manager may reasonably request that are expressly
required by the terms, provisions and purposes of the Management Agreement; or
cause the preparation by other appropriate Persons, of all documents,
certificates and other filings as each Securitization Entity shall be required
to prepare and/or file under the terms of the Transaction Documents.

 

A-2-1



--------------------------------------------------------------------------------

This power of attorney is coupled with an interest. Capitalized terms used
herein, and not defined herein shall have the meanings applicable to such terms
in the Management Agreement.

 

A-2-2



--------------------------------------------------------------------------------

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.

Dated: [                    ], 2019

 

IHOP FUNDING LLC, as Co-Issuer

By:  

 

  Name:   Title:

APPLEBEE’S FUNDING LLC, as Co-Issuer

By:  

 

  Name:   Title:

IHOP SPV GUARANTOR LLC, as a Securitization Entity

By:  

 

  Name:   Title:

APPLEBEE’S SPV GUARANTOR LLC, as a Securitization Entity

By:  

 

  Name:   Title:

IHOP RESTAURANTS LLC, as a Securitization Entity

By:  

 

  Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

IHOP FRANCHISOR LLC, as a Securitization Entity

By:  

 

  Name:   Title:

IHOP PROPERTY LLC, as a Securitization Entity

By:  

 

  Name:   Title:

IHOP LEASING LLC, as a Securitization Entity

By:  

 

  Name:   Title:

APPLEBEE’S RESTAURANTS LLC, as a Securitization Entity

By:  

 

  Name:   Title:

 

APPLEBEE’S FRANCHISOR LLC, as a Securitization Entity

 

By:   

 

   Name:    Title:

 

A-2-4



--------------------------------------------------------------------------------

STATE OF [                    ]

   )       )   

ss.:

COUNTY OF [                    ]

   )   

On the [●] day of [                    ], 2019, before me the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

   

Notary Public

 

 

A-2-5



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                     , 20     (this “Joinder
Agreement”), made by                      a                      (the
“Additional Franchise Entity”), in favor of DINE BRANDS GLOBAL, INC., a Delaware
corporation, as Manager (the “Manager”), and CITIBANK, N.A., as Trustee (in such
capacity, together with its successors, the “Trustee”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Management
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Applebee’s Funding LLC, a Delaware limited liability company (the
“Applebee’s Issuer”), IHOP Funding LLC, a Delaware limited liability company
(the “IHOP Issuer” and , collectively with the Applebee’s Issuer, the
“Co-Issuers”), the Trustee and Citibank, N.A., as securities intermediary, have
entered into a Base Indenture dated as of the Closing Date, (as amended,
restated, supplemented or otherwise modified from time to time, exclusive of any
Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), providing for the issuance from time to time of
one or more Series of Notes thereunder; and

WHEREAS, in connection with the Base Indenture, the Issuers, the other
Securitization Entities party thereto from time to time, the Manager, Applebee’s
Services, Inc. and International House of Pancakes, LLC, as Sub-managers, and
the Trustee have entered into the Management Agreement, dated as of
September 30, 2014, as amended and restated as of September 5, 2018 and as
further amended and restated as of June 5, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Management
Agreement”); and

WHEREAS, the Additional Franchise Entity has agreed to execute and deliver this
Joinder Agreement in order to become a party to the Management Agreement;

NOW, THEREFORE, IT IS AGREED:

1.    Management Agreement. By executing and delivering this Joinder Agreement,
the Additional Franchise Entity, as provided in Section 8.16 of the Management
Agreement, hereby becomes a party to the Management Agreement as a Franchise
Entity thereunder with the same force and effect as if originally named therein
as a Franchise Entity and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Franchise Entity
thereunder. Each reference to a “Franchise Entity” in the Management Agreement
shall be deemed to include the Additional Franchise Entity. The Management
Agreement is hereby incorporated herein by reference.

2.    Counterparts; Binding Effect. This Joinder Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This

 

B-1



--------------------------------------------------------------------------------

Joinder Agreement shall become effective when each of the Additional Franchise
Entity, the Manager and the Trustee has executed a counterpart
hereof.    Delivery of an executed counterpart of a signature page of this
Joinder Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.

3.    Full Force and Effect. Except as expressly supplemented hereby, the
Management Agreement shall remain in full force and effect.

4.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[The remainder of this page is intentionally left blank.]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL FRANCHISE ENTITY]

By:

 

 

 

Name:

 

Title:

AGREED TO AND ACCEPTED

 

DINE BRANDS GLOBAL, INC., as Manager

By:

 

                                                 

Name:

 

Title:

 

CITIBANK, N.A., in its capacity

as Trustee

By:

 

                                                 

Name:

 

Title:

 

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 2.1(F)

MANAGER INSURANCE

See attached.



--------------------------------------------------------------------------------

SCHEDULE 2.10

EXCLUDED SERVICES, PRODUCTS AND/OR FUNCTIONS

See attached.